                                                  UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA




In re: Professional Financial Investors, Inc.                                 Case No.                         20-30604

                                                                              CHAPTER 11
                                                                              MONTHLY OPERATING REPORT
                                                                              (GENERAL BUSINESS CASE)

                                                      SUMMARY OF FINANCIAL STATUS

        MONTH ENDED:            9/30/2020                                   PETITION DATE:                     7/26/2020

1.      Debtor in possession (or trustee) hereby submits this Monthly Operating Report on the Accrual Basis of accounting (or if checked here
        the Office of the U.S. Trustee or the Court has approved the Cash Basis of Accounting for the Debtor).
        Dollars reported in     $1
                                                                            End of Current              End of Prior                   As of Petition
2.      Asset and Liability Structure                                            Month                      Month                          Filing
        a. Current Assets                                                          $2,251,901                  $2,068,529
        b. Total Assets                                                           $80,129,199                $80,299,292                   $80,356,451
        c. Current Liabilities                                                       $483,759                    $565,142
        d. Total Liabilities                                                      $81,216,566                $81,324,679                   $81,004,858
                                                                                                                                        Cumulative
3.      Statement of Cash Receipts & Disbursements for Month                Current Month                Prior Month                   (Case to Date)
        a. Total Receipts                                                            $940,771                  $1,159,534                    $2,191,728
        b. Total Disbursements                                                       $814,497                    $970,134                    $1,784,631
        c. Excess (Deficiency) of Receipts Over Disbursements (a - b)                $126,274                    $189,400                      $407,097
        d. Cash Balance Beginning of Month                                           $727,074                    $537,674                      $446,251
        e. Cash Balance End of Month (c + d)                                         $853,348                    $727,074                      $853,348
                                                                                                                                        Cumulative
                                                                            Current Month                Prior Month                   (Case to Date)
4.      Profit/(Loss) from the Statement of Operations                              ($471,290)               ($1,068,356)                   ($1,539,646)
5.      Account Receivables (Pre and Post Petition)                                  $483,760                    $372,551
6.      Post-Petition Liabilities                                                 $81,216,566                $81,324,679
7.      Past Due Post-Petition Account Payables (over 30 days)                        $71,695                          $0

At the end of this reporting month:                                                                               Yes                              No
8.    Have any payments been made on pre-petition debt, other than payments in the normal                                                          X
      course to secured creditors or lessors? (if yes, attach listing including date of
      payment, amount of payment and name of payee)
9.    Have any payments been made to professionals? (if yes, attach listing including date of                                                       X
      payment, amount of payment and name of payee)
10. If the answer is yes to 8 or 9, were all such payments approved by the court?
11. Have any payments been made to officers, insiders, shareholders, relatives? (if yes,                                                            X
      attach listing including date of payment, amount and reason for payment, and name of payee)
12. Is the estate insured for replacement cost of assets and for general liability?                                X
13. Are a plan and disclosure statement on file?                                                                                                    X
14. Was there any post-petition borrowing during this reporting period?                                                                             X

15.     Check if paid: Post-petition taxes        ;                 U.S. Trustee Quarterly Fees         ; Check if filing is current for: Post-petition
        tax reporting and tax returns:            .
        (Attach explanation, if post-petition taxes or U.S. Trustee Quarterly Fees are not paid current or if post-petition tax
        reporting and tax return filings are not current.)


I declare under penalty of perjury I have reviewed the above summary and attached financial statements, and after making reasonable inquiry
believe these documents are correct.



Date:     10/20/2020 0:00
                                                                            Responsible Individual
                    Case: 20-30604              Doc# 216           Filed: 10/21/20            Entered: 10/21/20 21:01:54                     Page   1 of
                                                                                                                                               Revised 1/1/98
                                                                               103
                                                STATEMENT OF OPERATIONS
                                                   (General Business Case)
                                                    For the Month Ended              09/30/20


              Current Month
                                                                                                           Cumulative        Next Month
Actual          Forecast        Variance                                                                  (Case to Date)      Forecast
                                                       Revenues:
 $872,790          $844,536        $28,254         1    Gross Sales                                            $1,930,987       $844,536
       $0                $0             $0         2    less: Sales Returns & Allowances                                              $0
 $872,790          $844,536        $28,254         3    Net Sales                                              $1,930,987       $844,536
       $0                $0             $0         4    less: Cost of Goods Sold       (Schedule 'B')                                 $0
 $872,790          $844,536        $28,254         5    Gross Profit                                           $1,930,987       $844,536
       $0                $0             $0         6    Interest                                                                      $0
       $0                $0             $0         7    Other Income:                                                                 $0
       $0                $0             $0         8                                                                                  $0
       $0                $0             $0         9                                                                                  $0

 $872,790          $844,536        $28,254        10      Total Revenues                                       $1,930,987       $844,536

                                                       Expenses:
                         $0             $0        11    Compensation to Owner(s)/Officer(s)                            $0             $0
 $256,006          $273,262        $17,256        12    Salaries                                                 $584,017       $273,262
       $0                $0             $0        13    Commissions                                                    $0             $0
       $0                $0             $0        14    Contract Labor                                                 $0             $0
                                                        Rent/Lease:
       $0                                $0       15       Personal Property                                           $0             $0
   $9,675            $9,675             ($0)      16       Real Property                                          $11,036         $9,675
  $61,043           $61,914           $871        17    Insurance                                                $128,281        $61,914
       $0                                $0       18    Management Fees                                                $0             $0
 $271,783                         ($271,783)      19    Depreciation                                             $576,070             $0
                                                        Taxes:
  $18,908           $19,891            $983       20       Employer Payroll Taxes                                 $43,346        $19,891
 $132,643           $94,205        ($38,438)      21       Real Property Taxes                                   $248,383        $94,205
       $0                $0              $0       22       Other Taxes                                                 $0             $0
       $0                $0              $0       23    Other Selling                                                  $0             $0
       $0                $0              $0       24    Other Administrative                                           $0
 $308,470                         ($308,470)      25    Interest - Deeds of Trusts                               $616,940             $0
                         $0              $0       26    Other Expenses:                                                $0             $0
 $149,074          $162,341         $13,267       27   Property Expense: Mortgage Payments                       $350,369       $162,341
  $44,360           $38,474         ($5,886)      28   Property Expense: Utilities                                $91,629        $38,474
  $45,097           $35,867         ($9,230)      29   Property Expense: Repairs & Maintenance                    $89,164        $49,214
  $13,740           $25,290         $11,550       30   Property Expense: Building Security                        $44,811        $25,290
       $0           $22,858         $22,858       31   Property Expense: Bad Debt                                 $25,987        $22,858
   $8,852           $20,744         $11,892       32   Property Expense: Bldg. Association Dues                   $34,339        $20,744
       $0            $8,000          $8,000       33   Property Expense: Credit Card Charges                      $10,165        $18,000
   $3,870            $7,695          $3,825       34   Property Expense: Automobile                               $12,565         $7,695
   $5,146            $5,323            $177      34a   Property Expense: Bldg. Mgrs. Rent Allowance               $11,469         $5,323
  $15,411           $14,286         ($1,125)     34b   Property Expense: All Others                               $32,121        $14,286
       $0                $0              $0      34c   Annual Accounting Software Subscription                    $63,451             $0
       $0                $0              $0      34d   One Time: IT Archiving Project for Investigation           $24,846             $0
       $0                $0              $0      34e   One Time: High Speed Scanner for Investigation              $6,294             $0

$1,344,080         $799,825       ($544,255)      35      Total Expenses                                       $3,005,285       $823,172

 ($471,290)         $44,711       ($516,001)      36 Subtotal                                                 ($1,074,298)       $21,364

                                                     Reorganization Items:
         $0        $278,000       $278,000        37 Professional Fees - CRO/Forensics/Director                  $455,673
         $0              $0             $0        38 Provisions for Rejected Executory Contracts                       $0
                         $0             $0        39 Interest Earned on Accumulated Cash from                          $0
                                                      Resulting Chp 11 Case
                           $0              $0     40 Gain or (Loss) from Sale of Equipment                             $0
                           $0              $0     41 U.S. Trustee Quarterly Fees                                       $0
                           $0              $0     42                                                                   $0

         $0        $278,000       ($278,000)      43       Total Reorganization Items                            $455,673             $0

 ($471,290)       ($233,289)      ($238,001)      44 Net Profit (Loss) Before Federal & State Taxes             ($618,625)       $21,364
        $0               $0              $0       45 Federal & State Income Taxes

 ($471,290)       ($233,289)      ($238,001)      46 Net Profit (Loss)                                          ($618,625)       $21,364



              Case: 20-30604        Doc# 216                Filed: 10/21/20               Entered: 10/21/20 21:01:54             Page 2 of
                                                                                                                                      Revised 1/1/98
                                                                        103
 MOR - NOTES TO STATEMENT OF OPERATIONS

         Depreciation: The forecast was prepared principally on a cash basis, so depreciation expense of $271,783
    19
         was not included, creating an unfavorable variance.

         Real Property Taxes: The company received new tax bills in September of 2020 increasing the P&L accrual
    21
         to $132,643. The forecast amount of $94,205 was based on 2019 tax bills.

         Interest - Deeds of Trust: The forecast did not include any accrual for interest on Deeds of Trust due to
    25
         uncertainty regarding future treatment.

    28   Utilities: The $5,886 variance was attributed to higher than anticipated consumption.

    29   Repairs & Maintenance: The $9,230 unfavorable variance was due to timing of work.

    30   Building Security Expenses: The $11,550 favorable variance was due to invoicing delays by vendor.

         Bad Debt Expense: The $22,858 favorable variance was due to deferred recognition of potential payment
    31
         defaults.

    32   Building Association Dues: The $11,892 favorable variance was due to lower than anticipated billings.

         Credit Card Charges: The $8,000 favorable variance was the result of recording transaction as a prepaid
    33
         expense.


    34
         Automobile: The $3,825 favorable variance was due to timing of employee expense report submissions.




Case: 20-30604      Doc# 216         Filed: 10/21/20          Entered: 10/21/20 21:01:54               Page 3 of
                                                 103
                                                          BALANCE SHEET
                                                        (General Business Case)
                                                       For the Month Ended            09/30/20


     Assets
                                                                                  From Schedules                  Market Value
         Current Assets

 1              Cash and cash equivalents - unrestricted                                                                     $753,349
 2              Cash and cash equivalents - restricted                                                                       $100,000
 3              Accounts receivable (net)                                                 A                                  $483,760
 4              Inventory                                                                 B                                        $0
 5              Prepaid expenses                                                                                             $325,545
 6              Professional retainers                                                                                       $494,000
 7              Other: Receivables                                                                                            $95,247
 8

 9                     Total Current Assets                                                                                $2,251,901

         Property and Equipment (Market Value)

10              Real property                                                             C                              $61,682,445
11              Machinery and equipment                                                   D                                   $1,693
12              Furniture and fixtures                                                    D                                 $332,246
13              Office equipment                                                          D                                  $97,055
14              Leasehold improvements                                                    D                               $9,999,822
15              Vehicles                                                                  D                                 $215,432
16              Other:                                                                    D
17                                                                                        D
18                                                                                        D
19                                                                                        D
20                                                                                        D

21                     Total Property and Equipment                                                                      $72,328,693

         Other Assets

22              Loans to shareholders                                                                                              $0
23              Loans to affiliates                                                                                                $0
24              Other Assets                                                                                              $16,632,678
25              Long Term Receivables                                                                                    ($11,084,073)
26
27
28                     Total Other Assets                                                                                  $5,548,604

29                     Total Assets                                                                                      $80,129,199

     NOTE:
                Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market
                prices, etc.) and the date the value was determined.




              Case: 20-30604          Doc# 216        Filed: 10/21/20        Entered: 10/21/20 21:01:54              Page   4 of
                                                                                                                      Revised 1/1/98
                                                                  103
                                                    Liabilities and Equity
                                                    (General Business Case)


     Liabilities From Schedules

          Post-Petition

               Current Liabilities

30                      Salaries and wages                                                                            $0
31                      Payroll taxes                                                                                 $0
32                      Real and personal property taxes                                                        $322,957
33                      Income taxes                                                                                $199
34                      Sales taxes                                                                                   $0
35                      Notes payable (short term)                                                                    $0
36                      Accounts payable (trade)                                         A                      $143,099
37                      Real property lease arrearage                                                                 $0
38                      Personal property lease arrearage                                                             $0
39                      Accrued professional fees                                                                     $0
40                      Current portion of long-term post-petition debt (due within 12 months)                        $0
41                      Other:      Unearned Rent                                                                $20,771
42                                PPP Loan                                                                       ($3,267)
43                                I

44                      Total Current Liabilities                                                               $483,759

45             Long-Term Post-Petition Debt, Net of Current Portion                                          $80,732,807

46                      Total Post-Petition Liabilities                                                      $81,216,566

          Pre-Petition Liabilities (allowed amount)

47                      Secured claims                                                   F                             $0
48                      Priority unsecured claims                                        F                             $0
49                      General unsecured claims                                         F                             $0

50                      Total Pre-Petition Liabilities                                                                 $0

51                      Total Liabilities                                                                    $81,216,566

     Equity (Deficit)

52             Retained Earnings/(Deficit) at time of filing                                                          $0
53             Common Stock                                                                                       $8,000
54             Additional paid-in capital                                                                             $0
55             Cumulative profit/(loss) since filing of case                                                          $0
56             Post-petition contributions/(distributions) or (draws)                                                 $0
57             All Other Equity                                                                              ($1,095,367)
58             Market value adjustment                                                                                $0

59                      Total Equity (Deficit)                                                               ($1,087,367)

60   Total Liabilities and Equity (Deficit)                                                                  $80,129,199




           Case: 20-30604            Doc# 216        Filed: 10/21/20        Entered: 10/21/20 21:01:54   Page   5 of
                                                                                                          Revised 1/1/98
                                                                 103
                                             SCHEDULES TO THE BALANCE SHEET
                                                             (General Business Case)

                                                                   Schedule A
                                                    Accounts Receivable and (Net) Payable

                                                                            Accounts Receivable       Accounts Payable              Past Due
Receivables and Payables Agings                                            [Pre and Post Petition]     [Post Petition]         Post Petition Debt
  0 -30 Days                                                                              $37,230              $71,405
  31-60 Days                                                                              $17,647              $32,332
  61-90 Days                                                                                   $25             $39,363                   $71,695
  91+ Days                                                                               $428,859                    $0
  Total accounts receivable/payable                                                      $483,760             $143,099        Note 1 below
  Allowance for doubtful accounts
  Accounts receivable (net)                                                               $483,760    Note 2 below


                                                                   Schedule B
                                                           Inventory/Cost of Goods Sold
Types and Amount of Inventory(ies)                                        Cost of Goods Sold
                                              Inventory(ies)
                                                Balance at
                                              End of Month                Inventory Beginning of Month
                                                                          Add -
   Retail/Restaurants -                                                    Net purchase
    Product for resale                                                     Direct labor
                                                                           Manufacturing overhead
   Distribution -                                                          Freight in
    Products for resale                                                    Other:

   Manufacturer -
    Raw Materials
    Work-in-progress                                                      Less -
    Finished goods                                                         Inventory End of Month
                                                                           Shrinkage
   Other - Explain                                                         Personal Use

                                                                          Cost of Goods Sold                                                  $0
     TOTAL                                                        $0

   Method of Inventory Control                                            Inventory Valuation Methods
   Do you have a functioning perpetual inventory system?                  Indicate by a checkmark method of inventory used.
              Yes           No
   How often do you take a complete physical inventory?                   Valuation methods -
                                                                            FIFO cost
    Weekly                                                                  LIFO cost
    Monthly                                                                 Lower of cost or market
    Quarterly                                                               Retail method
    Semi-annually                                                           Other
    Annually                                                                 Explain
Date of last physical inventory was

Date of next physical inventory is
_______
   Note 1: The A/P Aging is $8,105.51 lower than the General Ledger and this schedule yields a negative variance $23,003.83 causing B/S to be understated.
   Note 2: Excludes net intercompany (LP/LLC) Long Term Receivable balance totaling 11,084,073.




                  Case: 20-30604              Doc# 216           Filed: 10/21/20          Entered: 10/21/20 21:01:54                   Page   6 of
                                                                                                                                         Revised 1/1/98
                                                                             103
                                                       Schedule C
                                                      Real Property

Description                                                                         Cost             Market Value
     Land, Building & Office Suites                                                                      $70,459,249
     Accumulated Depreciation                                                                            ($8,776,804)




     Total                                                                                 $0               $61,682,445


                                                       Schedule D
                                                 Other Depreciable Assets

Description                                                                         Cost             Market Value
Machinery & Equipment -
     A/V Equipment                                                                                                   $1,693



     Total                                                                                 $0                        $1,693

Furniture & Fixtures -
     Furniture & Fixtures                                                                                      $343,526
     Accumulated Depreciation                                                                                  ($11,281)


     Total                                                                                 $0                  $332,246

Office Equipment -
     Computers                                                                                                 $294,853
     Accumulated Depreciation                                                                                 ($197,798)

     Total                                                                                 $0                   $97,055

Leasehold Improvements -
     Tenant Improvements                                                                                       $102,074
     Accumulated Depreciation Fixed Assets                                                                    ($435,683)
     Net Acquisition Assets                                                                                  $3,060,822
     Net Capitalization Improvements                                                                         $7,272,609
     Total                                                                                 $0                $9,999,822

Vehicles -
     Vehicles                                                                                                  $344,421
     Accumulated Depreciation                                                                                 ($128,989)


     Total                                                                                 $0                  $215,432




               Case: 20-30604         Doc# 216   Filed: 10/21/20      Entered: 10/21/20 21:01:54   Page   7 of
                                                                                                    Revised 1/1/98
                                                             103
                                                               Schedule E
                                                      Aging of Post-Petition Taxes
                                              (As of End of the Current Reporting Period)

Taxes Payable                                      0-30 Days           31-60 Days         61-90 Days        91+ Days              Total
Federal
      Income Tax Withholding                                  $0                  $0                 $0              $0                   $0
      FICA - Employee                                         $0                  $0                 $0              $0                   $0
      FICA - Employer                                         $0                  $0                 $0              $0                   $0
      Unemployment (FUTA)                                     $0                  $0                 $0              $0                   $0
      Income                                                  $0                  $0                 $0              $0                   $0
      Other (Attach List)                                     $0                  $0                 $0              $0                   $0
Total Federal Taxes                                           $0                  $0                 $0              $0                   $0
State and Local
      Income Tax Withholding                                  $0                  $0                 $0              $0                   $0
      Unemployment (UT)                                       $0                  $0                 $0              $0                   $0
      Disability Insurance (DI)                               $0                  $0                 $0              $0                   $0
      Empl. Training Tax (ETT)                                $0                  $0                 $0              $0                   $0
      Sales                                                   $0                  $0                 $0              $0                   $0
      Excise                                                  $0                  $0                 $0              $0                   $0
      Real property                                           $0                  $0                 $0              $0                   $0
      Personal property                                       $0                  $0                 $0              $0                   $0
      Income                                                  $0                  $0                 $0              $0                   $0
      Other (Attach List)                                     $0                  $0                 $0              $0                   $0
Total State & Local Taxes                                     $0                  $0                 $0              $0                   $0
Total Taxes                                                   $0                  $0                 $0              $0                   $0



                                                               Schedule F
                                                          Pre-Petition Liabilities

                                                                                           Claimed          Allowed
List Total Claims For Each Classification -                                                Amount          Amount (b)
      Secured claims (a)                                                                             $0            $0
      Priority claims other than taxes                                                               $0            $0
      Priority tax claims                                                                            $0            $0
      General unsecured claims                                                                       $0            $0

      (a)   List total amount of claims even it under secured.
      (b)   Estimated amount of claim to be allowed after compromise or litigation. As an example, you are a defendant in a lawsuit
            alleging damage of $10,000,000 and a proof of claim is filed in that amount. You believe that you can settle the case for a
            claim of $3,000,000. For Schedule F reporting purposes you should list $10,000,000 as the Claimed Amount and
            $3,000,000 as the Allowed Amount.
                                                               Schedule G
                                                      Rental Income Information
                                                Not applicable to General Business Cases

                                                               Schedule H
                                             Recapitulation of Funds Held at End of Month

                                                   Account 1           Account 2          Account 3         Account 4
Bank
Account Type
Account No.
Account Purpose
Balance, End of Month
Total Funds on Hand for all Accounts                          $0

Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.
                Case: 20-30604            Doc# 216         Filed: 10/21/20           Entered: 10/21/20 21:01:54             Page   8 of
                                                                                                                             Revised 1/1/98
                                                                       103
                                   STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                                 Increase/(Decrease) in Cash and Cash Equivalents
                                                       For the Month Ended         09/30/20

                                                                                                       Actual                         Cumulative
                                                                                                    Current Month                    (Case to Date)
     Cash Receipts
1          Rent/Leases Collected                                                                             $577,499                      $1,452,920 *
2          Cash Received from Sales                                                                            $2,387                          $2,387
3          Interest Received
4          Borrowings
5          Funds from Shareholders, Partners, or Other Insiders
6          Capital Contributions
7          Management Fees and Admin Costs                                                                   $360,886                           $736,422
8
9
10
11

12               Total Cash Receipts                                                                         $940,771                      $2,191,728

     Cash Disbursements
13         Payments for Inventory
14         Selling
15         Administrative
16         Capital Expenditures
17         Principal Payments on Debt
18         Interest Paid
           Rent/Lease:
19               Personal Property
20               Real Property
           Amount Paid to Owner(s)/Officer(s)
21               Salaries
22               Draws
23               Commissions/Royalties
24               Expense Reimbursements
25               Other
26         Salaries/Commissions (less employee withholding)
27         Management Fees
           Taxes:
28               Employee Withholding
29               Employer Payroll Taxes
30               Real Property Taxes
31               Other Taxes
32         Other Cash Outflows:
33               Operating                                                                                   $459,439                      $1,087,345
34               SG&A                                                                                        $181,176                        $359,563
35               Monthly Mortgage Payments (Principal & Interest & Interest only)                            $173,882                        $337,723
36
37

38               Total Cash Disbursements:                                                                   $814,497                      $1,784,631

39 Net Increase (Decrease) in Cash                                                                           $126,274                           $407,097

40 Cash Balance, Beginning of Period                                                                         $727,074                           $446,251 *

41 Cash Balance, End of Period                                                                               $853,348                           $853,348

            * Cash receipts adjusted to include July 26 to July 31 rent collections; cash balance adjusted to July 26 beginning cash balance.


                  Case: 20-30604             Doc# 216         Filed: 10/21/20          Entered: 10/21/20 21:01:54                 Page    9 of
                                                                                                                                    Revised 1/1/98
                                                                          103
                                                             STATEMENT OF CASH FLOWS
                                                 (Optional) Increase/(Decrease) in Cash and Cash Equivalents
                                                                     For the Month Ended 09/30/20

                                                                                                             Actual             Cumulative
      Cash Flows From Operating Activities                                                                Current Month        (Case to Date)
1          Cash Received from Sales                                                                              $292,025               $565,905
2          Rent/Leases Collected                                                                                 $677,048              $1,446,416
3          Interest Received                                                                                           $0                      $0
4          Cash Paid to Suppliers                                                                                 $24,828                 $39,566
5          Cash Paid for Selling Expenses                                                                          $1,979                  $3,841
6          Cash Paid for Administrative Expenses                                                                 $162,925                $459,015
           Cash Paid for Rents/Leases:
7               Personal Property                                                                                      $0                     $0
8               Real Property                                                                                          $0                     $0
9          Cash Paid for Interest                                                                                $149,074               $312,914
10         Cash Paid for Net Payroll and Benefits                                                                 $24,900                $42,167
           Cash Paid to Owner(s)/Officer(s)
11              Salaries                                                                                         $244,621               $500,215
12              Draws                                                                                                  $0                     $0
13              Commissions/Royalties                                                                                  $0                     $0
14              Expense Reimbursements                                                                                 $0                     $0
15              Other                                                                                                  $0                 $1,191
           Cash Paid for Taxes Paid/Deposited to Tax Acct.
16              Employer Payroll Tax                                                                              $18,908                $38,799
17              Employee Withholdings                                                                                  $0                     $0
18              Real Property Taxes                                                                              $132,643               $132,643
19              Other Taxes                                                                                            $0                     $0
20         Cash Paid for General Expenses                                                                              $0                     $0
21              Insurance Expense                                                                                 $28,467                $65,927
22              Utilities Expense                                                                                 $44,360                $44,360
23              Contract Maintenance                                                                              $20,269                $20,269
24              Outside Services                                                                                    ($586)              ($26,278)
25              Bank Charges                                                                                        ($197)               ($1,157)
26              Association Dues                                                                                  ($8,852)              ($27,709)
26a             T/O - S/D Charges to Tenant                                                                         ($540)                 ($540)

27             Net Cash Provided (Used) by Operating Activities before Reorganization Items                      $126,275               $407,098

      Cash Flows From Reorganization Items

28         Interest Received on Cash Accumulated Due to Chp 11 Case                                                       $0                    $0
29         Professional Fees Paid for Services in Connection with Chp 11 Case                                             $0                    $0
30         U.S. Trustee Quarterly Fees                                                                                    $0                    $0
31                                                                                                                        $0                    $0

32             Net Cash Provided (Used) by Reorganization Items                                                           $0                    $0

33 Net Cash Provided (Used) for Operating Activities and Reorganization Items                                    $126,275               $407,098

      Cash Flows From Investing Activities

34         Capital Expenditures                                                                                           $0                    $0
35         Proceeds from Sales of Capital Goods due to Chp 11 Case                                                        $0                    $0
36                                                                                                                        $0                    $0

37             Net Cash Provided (Used) by Investing Activities                                                           $0                    $0

      Cash Flows From Financing Activities
38         Net Borrowings (Except Insiders)                                                                               $0                    $0
39         Net Borrowings from Shareholders, Partners, or Other Insiders                                                  $0                    $0
40         Capital Contributions                                                                                          $0                    $0
41         Principal Payments                                                                                             $0                    $0
42                                                                                                                        $0                    $0

43             Net Cash Provided (Used) by Financing Activities                                                           $0                    $0

44 Net Increase (Decrease) in Cash and Cash Equivalents                                                          $126,275               $407,098

45 Cash and Cash Equivalents at Beginning of Month                                                               $727,074               $446,251

46 Cash and Cash Equivalents at End of Month                                                                     $853,349               $853,349

                   Case: 20-30604                Doc# 216            Filed: 10/21/20 Entered: 10/21/20 21:01:54                   Page 10 of
                                                                                                                                         Revised 1/1/98
                                                                                 103
Professional Financial Investors, Inc.                                            Financial Results
September Financial Cash Reconciliation Analysis                               Forecast         Actual           Variance
                                                                              Month End        Month End         Analysis                                             Description of Variance
                                                                              9/30/2020        9/30/2020
Beginning Balance                                                           $      627,074   $     627,074
Restricted Cash                                                             $      100,000   $     100,000

Other Cash Collections
   Management Fees (Paid from LPs & LLCs to PFI)                            $      133,465   $     137,380   $       3,915
   Admin Fees (All properties: payroll allocation, repairs & maintenance)          105,256         223,505         118,249     Timing; collected amounts due in prior month
   Recovery of cash through restitution payment received                               -               -               -
   Proceeds from Sale of Property (1)                                                  -               -               -
   Total Collections                                                        $      965,795   $   1,087,960   $     122,165

    Rent Receipts (2)
       PFI dba Duffy Place - Duffy Place                                $           79,586   $      77,741   $       (1,845)
       PFI dba Gate 5 - Mariners Landing                                            31,462          28,622           (2,840)   Tenants did not pay all rents due
       PFI dba 107 Marin Apartments - 107 Marin                                     20,000          17,876           (2,124)   Tenants did not pay all rents due
       PFI dba 1129 - 1129 3rd Street Apartments                                     5,856           7,775            1,919
       PFI dba 117-121 Paul Drive - Urban Business Center                           17,446          18,352              906
       PFI dba Rafael Gardens Apartments - San Rafael Gardens                       25,043          22,243           (2,801)   Tenants did not pay all rents due
       PFI dba 1506 Novato Court Apartments - Novato Apartments                     11,320          10,825             (495)
       PFI dba 353 Bel Marin Keys - The Keys Center                                 36,664          26,661          (10,003)   Tenants did not pay all rents due
       PFI dba 355 Redwood Manor Apartments - Redwood Manor                         17,018          16,235             (783)
       PFI dba 390 Woodland Ave. - Woodland Apartments                              13,575          15,883            2,308
       PFI dba 419 Prospect Dr. - 419 Prospect Drive                                22,227          20,320           (1,907)
       PFI dba 461 Ignacio Blvd. - Ignacio Hills Tennis & Gardens                   27,221          24,975           (2,246)
       PFI dba 501 Ignacio Blvd. - Ignacio Hills Tennis & Gardens                   24,703          24,413             (290)
       PFI dba 515 Brookside Apartments - Brookside                                 19,723          24,436            4,713    Tenants paid past-due rents in their September rent payment
       PFI dba 7200 Redwood Blvd. - North Bay Business Center                      103,184          98,077           (5,107)
       PFI dba 885 Broadway Apartments - 885 Broadway                               31,879          29,120           (2,759)
       PFI dba Hammondale Apartments - Hammondale                                   12,288          10,177           (2,111)   Tenants did not pay all rents due
       PFI dba ILane Ignacio Lane - Ignacio Lane                                    14,800          13,720           (1,080)
       PFI dba Merrydale Apartments - Merrydale View Apartments                     15,983          15,354             (630)
       PFI dba Pacheco Villa 1 - Pacheco Villa                                      36,575          35,530           (1,045)
       PFI 350 Ignacio Blvd (Bank of America rents space for ATM machin              2,195           4,390            2,195    Collected both August & September rents in September
       PFI dba Santa House - Santa Land                                                -               -                -
       16914 Sonoma - TIC - 16914 Sonoma Highway                                    37,071          37,162                91
       Total Rent Receipts                                              $          605,819   $     579,885   $      (25,934)

Total Cash Generated from Operations                                        $    1,571,614   $   1,667,845   $      96,231

   Disbursements (3)
        PFI dba Duffy Place - Duffy Place                                 $         34,318   $      27,892   $       (6,426)   Timing of payments; expenses consistent month over month
        PFI dba Gate 5 - Mariners Landing                                           22,931          38,589           15,658    Timing of payments; expenses consistent month over month
        PFI dba 107 Marin Apartments - 107 Marin                                    18,000          10,000           (8,000)   Timing of payments; expenses consistent month over month
        PFI dba 1129 - 1129 3rd Street Apartments                                    1,796           1,284             (512)
        PFI dba 117 Paul Dr - Urban Business Center                                 11,468          14,658            3,190    Timing of payments; expenses consistent month over month
        PFI dba Rafael Gardens Apartments - San Rafael Gardens                      22,759          21,173           (1,586)
        PFI dba 1506 Novato Court Apartments - Novato Apartments                    13,290           7,044           (6,246)   Timing of payments; expenses consistent month over month
        PFI dba 353 Bel Marin Keys - The Keys Center                                26,442          21,040           (5,402)   Timing of payments; expenses actually increased $5k for HVAC repairs (post-September payment)
        PFI dba 355 Redwood Manor Apartments - Redwood Manor                         9,929           9,170             (759)
        PFI dba 390 Woodland Ave. - Woodland Apartments                              8,084           7,121             (963)
        PFI dba 419 Prospect Dr. - 419 Prospect Drive                               13,237          10,276           (2,961)   Timing of payments; expenses consistent month over month
        PFI dba 461 Ignacio Blvd. - Ignacio Hills Tennis & Gardens                  12,827          15,837            3,010    Timing of payments; expenses consistent month over month
        PFI dba 501 Ignacio Blvd. - Ignacio Hills Tennis & Gardens                   8,512           7,051           (1,461)
        PFI dba 515 Brookside Apartments - Brookside                                11,841           4,041           (7,800)   Timing of payments; expenses consistent month over month
        PFI dba 7200 Redwood Blvd. - North Bay Business Center                      49,381          48,866             (515)
        PFI dba 885 Broadway Apartments - 885 Broadway                              19,996          16,681           (3,315)   Timing of payments; expenses consistent month over month
        PFI dba Hammondale Apartments - Hammondale                                   9,385           8,007           (1,378)   Timing of payments; expenses consistent month over month
        PFI dba ILane Ignacio Lane - Ignacio Lane                                    1,585           1,349             (236)
        PFI dba Merrydale Apartments - Merrydale View Apartments                     9,415           6,983           (2,432)   Timing of payments; expenses consistent month over month
        PFI dba Pacheco Villa 1 - Pacheco Villa                                     18,323          18,396               73
        PFI dba Santa House - Santa Land                                             7,387           9,579            2,192    Unanticipated repair and maintenance fees
        16914 Sonoma - TIC - 16914 Sonoma Highway                                   22,501          26,278            3,777    Primarily timing of utility (water) billing/payment
        PFI - 350 Ignacio expenses                                                  33,912          14,089          (19,823)   September association dues payment delayed until October
        Payroll                                                                    256,591         243,487          (13,104)   Employee departure and two budgeted positions remain open
        Payroll taxes                                                               19,891          18,908             (983)
        Benefits                                                                    16,672          26,963           10,291    Primarily medical insurance premiums
        PFI - Other disbursements
                 Yardi Accounting System - Annual Subscription                         -            63,451           63,451    Timing of payments; disbursement initially forecast for August
                 IT Expenses                                                           -            24,846           24,846    Unanticipated expense for storage of backup data required for forensic investigation
                 Meridian Commercial (Property Valuations)                             -               -                -
                 CalLand (PFI Title Searches)                                       15,000             -            (15,000)   Timing; invoices not received until October
                 Security Costs (350 Ignacio)                                          -             7,200            7,200    Security extended through October
                 Insurance (Property, Workers' Comp., Business Practices)           10,467           4,744           (5,723)   Timing of workers' compensation insurance payment
                 Rent Expense (353 Bell Marin Keys Warehouse)                        9,675             -             (9,675)   Initially forecast for September; to be paid in October
                 Office expenses (temp help, copier lease, postage)                  8,891             -             (8,891)   Temp. help not engaged during month; copier lease expired; postage meter not replenished
                 Advertising                                                         3,779             -             (3,779)   Timing of payments
                 Auto Expense                                                        7,077           3,674           (3,403)   Timing of employee expense report submissions
                 Repairs/Maintenance                                                 4,789           4,053             (736)
                 Telephone/Utilities                                                 3,708           3,795                87
                 Apartment unit turnover expense (4)                                   -               -                -
                 Credit Card (Debit Bento Card)                                     10,000          10,000              -
                 All other OpEx (5)                                                    -               -                -
                 Prior period adjustment                                               -            57,974           57,974    Represents outstanding checks not yet reconciled
Total Disbursements                                                       $        753,859   $     814,497   $        2,664

Net Cash from Operations                                                    $      817,755   $     853,348   $      35,593

Professional Fees - Disbursements (6)
   Independent Director                                                     $          -     $         -     $          -
   Armanino - CRO/Operations (7)                                                       -               -                -
   Armanino - Forensics                                                                -               -                -
   Armanino - Tax                                                                      -               -                -
   Sheppard Mullin (8)                                                                 -               -                -
   Ragghianti, Freitas (9)                                                             -               -                -
   Other Debtor Professionals                                                          -               -                -
   Committee of Unsecured Creditors' Counsel                                           -               -                -
   Ad Hoc DOT Holders Committee's Counsel                                              -               -                -
   Ad Hoc LLC Members Committee's Counsel                                              -               -                -
   FTI Forensics                                                                       -               -                -
Total Professional Fees - Disbursements                                     $          -     $         -     $          -

Net Cash after Non-Operating Disbursements                                  $      817,755   $     853,348   $      35,593

Professional Fees - Accrued (10)
   Independent Director                                                     $       29,500   $         -     $    (29,500)     No amount   paid during September
   Armanino - CRO/Operations                                                       230,000             -         (230,000)     No amount   paid during September
   Armanino - Forensics (11)                                                        40,000             -          (40,000)     No amount   paid during September
   Armanino - Tax                                                                    8,000             -           (8,000)     No amount   paid during September
   Sheppard Mullin                                                                 260,000             -         (260,000)     No amount   paid during September
   Ragghianti, Freitas                                                              40,000             -          (40,000)     No amount   paid during September
   Other Debtor Professionals                                                       10,000             -          (10,000)     No amount   paid during September
   Committee of Unsecured Creditors' Counsel                                       232,000             -         (232,000)     No amount   paid during September
   Ad Hoc DOT Holders Committee's Counsel                                          124,000             -         (124,000)     No amount   paid during September
   Ad Hoc LLC Members Committee's Counsel                                          124,000             -         (124,000)     No amount   paid during September
   FTI Forensics (12)                                                              535,000             -         (535,000)     No amount   paid during September
Total Professional Fees - Accrued                                           $    1,632,500   $         -     $ (1,632,500)




      Case: 20-30604                                   Doc# 216                      Filed: 10/21/20 Entered: 10/21/20 21:01:54                                                                                Page 11 of
                                                                                                 103
D UMPQUA BANK
                                                                                           September 30, 2020      Page: 1 of 10


                                                                                           Customer Service:
                                                                                           1-866-486-7782
           PROFESSIONAL FINANCIAL INVESTORS INC
           350 IGNACIO BLVD SUITE 300
           NOVATO CA 94949-7202




    Last statement: August 31, 2020
    This statement: September 30, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                 Account number                              2763         Beginning balance                 $7,416.56
                 Low balance                           $33,527.58         Deposits/Additions              $624,442.48
                 Average balance                      $108,350.55         Withdrawals/Subtractions        $445,670.97
                 Interest earned                            $0.00         Ending balance                  $186,188.07




    Other Deposits/ Additions
         Date     Description                                                                                   Additions
         09-01    Cash Mgmt Trsfr Cr Ref 24523411 Funds Transfer Frm Dep 992895375 From Transfer               100,000.00
                  From To F Und Operations
         09-01    Cash Mgmt Trsfr Cr Ref 24523451 Funds Transfer Frm Dep 4863286136 From Transfer To            80,000.00
                  Fund O Perations
         09-02    Remote Capture Dep                                                                             2,194.78
         09-10    Remote Capture Dep                                                                           122,888.33
         09-22    Remote Capture Dep                                                                           136,661.23
         09-24    Remote Capture Dep                                                                             2,194.78
         09-28    Cash Mgmt Trsfr Cr Ref 27215321 Funds Transfer Frm Dep 992895375 From Trans To Pfi            60,000.00
                  Gener Al For Add Funds
         09-28    Remote Capture Dep                                                                          2,430.54
         09-30    Remote Capture Dep                                                                        115,888.40
         09-30    Remote Capture Dep                                                                          2,184.42
    Total Other Deposits/ Additions                                                                       $624,442.48




                               Member FDIC       Equal Housing Lender @        SBA Preferred Lender
  Case: 20-30604          Doc# 216           Filed: 10/21/20 Entered: 10/21/20 21:01:54                    Page 12 of
                                                         103
PROFESSIONAL FINANCIAL INVESTORS INC                                                September 30, 2020      Page: 2 of 10

    ACH and Electronic Payments/Subtractions
        Date        Description                                                                          Subtractions
        09-01       ACH Debit Comcast Business Web Pay 971394567 20200901                                       51.90
        09-01       ACH Debit Comcast Business Web Pay 923606352 20200901                                    1,305.55
        09-02       ACH Debit Propertytaxweb 4154736133 20200902                                                22.23
        09-02       ACH Debit Propertytaxweb 4154736133 7495665 20200902                                        23.71
        09-02       ACH Debit Extras Dental ACH Pymt Njzc0lm7ucyb 20200902                                      49.00
        09-08       ACH Debit Unitedhcmedicare Medinspymt 20200908                                              91.90
        09-08       ACH Debit Anthem Blue Med Supp 20200908                                                    227.00
        09-09       ACH Debit Sprint8006396111 Achbillpay 20200909                                             352.57
        09-10       ACH Debit Verizon Wireless Payments 024205612900001 20200910                               928.71
        09-10       ACH Debit Heritage Bank Transfer Loan Pmt 1548xx                                         2,207.75
        09-10       ACH Debit Heritage Bank Transfer Loan Pmt 1593xx                                         2,689.89
        09-11       ACH Debit Payroll Resource Transfer Profess 20200911                                       189.58
        09-11       ACH Debit Payroll Resource Transfer Profess 20200911                                       192.50
        09-11       ACH Debit Payroll Resource Transfer Profess 20200911                                    37,632.34
        09-11       ACH Debit Payroll Resource Transfer Profess 20200911                                    90,281.00
        09-14       ACH Debit Comcast 8155300 011083144 20200914                                               100.06
        09-28       ACH Debit Payroll Resource Transfer Profess 20200928                                       189.58
        09-28       ACH Debit Payroll Resource Transfer Profess 20200928                                       193.77
        09-28       ACH Debit Comcast Cable 20200928                                                           578.36
        09-28       ACH Debit Payroll Resource Transfer Profess 20200928                                    36,659.95
        09-28       ACH Debit Payroll Resource Transfer Profess 20200928                                    86,998.55
    Total ACH and Electronic Payments/Subtractions                                                       $260,965.90



    Other Withdrawals/Subtractions
        Date        Description                                                                          Subtractions
        09-16       Cash Mgmt Trsfr Dr Ref 2601143l Funds Transfer To Dep 4867957823 From Transfer For       7,000.00
                    Mortg Age
        09-18       Cash Mgmt Trsfr Dr Ref 2621519l Funds Transfer To Dep 4867957823 From Additional         2,000.00
                    Funding For Acct
        09-21       Research Charge Stmts & Cks 092013-012014                                                   35.00
        09-25       Wire Transfer-out Bob Domestic Acct#20112763 Bento The Bancorp Bank Funding To Re       10,000.00
                    Fresh Bento Card B Alance
        09-29       Cash Mgmt Trsfr Dr Ref 2731218l Funds Transfer To Dep 4866433768 From Insurance          2,500.00
        09-29       Cash Mgmt Trsfr Dr Ref 2732040l Funds Transfer To Dep 4867957823 From Trans To           3,000.00
                    Replenish Account
        09-29       Cash Mgmt Trsfr Dr Ref 2731215l Funds Transfer To Dep 4864447828 From Insurance          4,000.00
        09-29       Cash Mgmt Trsfr Dr Ref 2731220l Funds Transfer To Dep 9885182825 From Insurance          5,000.00
        09-29       Cash Mgmt Trsfr Dr Ref 2731217l Funds Transfer To Dep 4866259569 From Taxes              7,000.00
    Total Other Withdrawals/Subtractions                                                                  $40,535.00



    Daily Balances
            Date                    Amount            Date                 Amount                Date          Amount
            08-31                   7,416.56          09-10              174,959.98              09-22       167,578.82
            09-01                 184,629.11          09-11               46,664.56              09-23       166,805.90
            09-02                 186,430.75          09-14               45,225.01              09-24       164,521.58
            09-03                 178,444.51          09-15               45,200.01              09-25       153,865.42
            09-04                 161,791.67          09-16               38,200.01              09-28        91,675.75
            09-08                  64,202.93          09-18               34,901.58              09-29        70,115.25
            09-09                  61,149.75          09-21               33,527.58              09-30       186,188.07




                                   Member FDIC                                SBA Preferred Lender
  Case: 20-30604            Doc# 216           Filed: 10/21/20 Entered: 10/21/20 21:01:54                Page 13 of
                                                           103
PROFESSIONAL FINANCIAL INVESTORS INC                                              September 30, 2020              Page: 3 of 10

    Overdraft Fee Summary

                                                              Total For                           Total
                                                             This Period                       Year-to-Date

                Total Overdraft Fees                             $0.00                              $210.00

                Total Returned Item Fees                         $0.00                              $175.00




    Checks

             Check #              Amount          Date               Check #                         Amount         Date
                1143             $505.93          09-08                   57984                      $272.75       09-10
                1144               $77.50         09-04                  *57986                      $634.92       09-08
                1145            $2,979.00         09-10                   57987                        $53.17      09-08
                1146             $715.00          09-04                   57988                      $158.60       09-08
                1147             $505.93          09-18                   57989                      $646.36       09-08
                1148               $77.50         09-18                   57990                    $63,451.60      09-08
                1149            $2,979.00         09-24                  *57992                     $1,170.00      09-08
                1150             $715.00          09-18                  *58004                     $1,339.00      09-21
              *57935               $25.00         09-22                   58005                        $57.13      09-23
              *57937               $25.00         09-15                  *58007                        $25.00      09-29
               57938               $25.00         09-02                   58008                        $25.00      09-24
              *57942             $150.00          09-24                   58009                        $25.00      09-24
              *57957             $115.48          09-04                  *58011                        $25.00      09-23
              *57959            $1,430.00         09-01                  *58014                        $25.00      09-23
              *57963             $655.89          09-09                   58015                        $50.00      09-24
               57964             $595.26          09-09                   58016                      $300.00       09-22
               57965           $15,744.86         09-04                   58017                      $394.00       09-24
               57966            $4,634.48         09-08                   58018                      $150.00       09-24
               57967             $786.24          09-03                  *58020                        $71.66      09-22
              *57969               $70.00         09-08                   58021                      $498.42       09-24
              *57971             $107.48          09-08                   58022                      $162.63       09-23
               57972           $24,846.49         09-08                  *58024                      $194.00       09-25
               57973               $28.80         09-08                   58025                        $35.50      09-29
               57974             $962.01          09-08                   58026                      $276.71       09-25
               57975            $7,200.00         09-03                   58027                      $207.68       09-24
               57976             $273.20          09-02                   58028                      $217.62       09-23
               57977            $1,267.20         09-09                   58029                      $185.45       09-25
               57978             $266.06          09-22                   58030                      $285.54       09-23
               57979               $57.81         09-22                   58031                     $1,557.45      09-22
               57980             $182.26          09-09                   58032                      $332.01       09-22
               57981            $1,153.99         09-14                  *58034                     $2,000.00      09-30
              *57983             $185.50          09-14
                                            (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                  Total Checks paid: 63 for -$144,170.07




                              Member FDIC                                   SBA Preferred Lender
  Case: 20-30604        Doc# 216        Filed: 10/21/20 Entered: 10/21/20 21:01:54                              Page 14 of
                                                    103
PROFESSIONAL FINANCIAL INVESTORS INC                                                                                                                                                                          September 30, 2020                                                         Page: 4 of 10



    �::=a:!!:::
    �CA9'1SM,
                            :i:,t,aun, lnt, (PROliE
                                                   SS)              :f:'�::.=                                                           CllukNumbc:r
                                                                                                                                               114'.l
                                                                                                                                                                      Prnft•1\i11ul •·1,u1nd•I l'll\"l'\I� Ill(, lPl�O�·i,;ss)
                                                                                                                                                                      ))01.,...,1>1�1,...... s,,...,�
                                                                                                                                                                      N.._,.<1,(•\�

    P-•)·IM                                                                                                                                                           ,�,....                                              • :•••••♦.•::•: •: •••••
                                                                                                                            I s .......... SOS.9J
                                                                                                        _
    -'-"'·        fl�t H11od:rl.'d fh-e OCUat'i and Nintl)' Tutt�.'" ........... " ................. ._..                                                             ����•��:•=! �lh1r�:indf1l�·..C'tnt� •::::.•:.::.••••• ••            ::. . :
                         114)�
                                                                                                                                                                                         ll4KH
                         t.n11to1y111clMDa'do.,.cn, 0.:,1.                                                                                                                               C111,1.,,..;� Sui, lli,t,11r-...:•tnt U■it
                                                                                                                                                                                         PO. 0o:dll<JU67
                                                                                                                                                                                                                                                                                                               !



                                                                                                                                                                                                                                                                                                          J
                         Aun: Wap:-G;lrmduncnt
                                                                                                                                                                                         West S.,tr•irnlQ. CA 9Sn3-':Nf,7
                         PO Soll 9!1'>056
                         WC$t $;ll;t111,c,-o, CA 1)$198.9()56
                                                                                                                                                                                                                                                                                                               I

                 �00000011q,• ,; 11 i.a I ?lo•: -I ?G i�


Check# 1143, Posted 09-08-20, Amount $505.93                                                                                                                        Check# 1148, Posted 09-18-20, Amount $77.50

    r,�0::���!..
    N-11.(AV-.'i-#
                       1
                    �:� _1     !:t'°)t11rt. Inc. (fROt'(SSl !::�':'�!!:::                             Clu:1;1;
                                                                                                              M-•17,\•UII
                                                                                                            , 0-Jlt
                                                                                                      ,\ugnM.11, l<lll>
                                                                                                                                        o�'<'k S11mlu:r
                                                                                                                                                  ll"-1
                                                                                                                                                                                                                                                                             tll•llllfllll
                                                                                                                                                                                                                                                                       OeckD-Ue
                                                                                                                                                                                                                                                                       Sq,te111bu 15, 2020




                         ,,�i,
                         c�;r,...m. s,,1" Di,1,..m•n•""' U•i•
                         1•0.D11x9!'911f17
                                                                                                                                                                            ........
                                                                                                                                                                            ,.          IHt◄l
                                                                                                                                                                                        Ch:trloSch,ul, • P�l'RinJ( Craltr
                                                                                                                                                                                        ACCT"'4J49017
                                                                                                                                                                                                   :
                         We.s1 S:ter.,a,-.t,110. CA 9Si<JK·'JCX,7                                              fi1-dl,,/J                                                               194S Nortliwc!WU DriYC
                                                                                                                                                                                        EIPa.,o,, TX799l2
                                                                                                  ,
                                                                                                                   /w':l..rt(l.,;l/itj11lill!C




Check# 1144, Posted 09-04-20, Amount $77.50                                                                                                                         Check# 1149, Posted 09-24-20, Amount $2,979.00

    Prvfwioll• I F"in;1t1ri;it l1n-u1on, tnc. (PR0Ff.$S)            11,...,.,,.H..-II(
                                                                    .........w...
                                                                                                              jot}•U1lo'1111                                          Pmrl-.,,ion�I fi■,n(;,1 ln,·c,1nn, lnr. (PMOft:�$)
                                                                                                                                                                      )!Olp_l, ·.,;,...:u,:,\,•1<J110
                                                                                                                                                                                                                                       ..................                      "1.un,1rn
                                                                                                                                                                                                                                                                        Ct11-rl; u�w            Uud: �u mber j
    no1"'�,��$o.l«lOO                                                                                 Clk-(1,; Oa1C
    )'�(>,CA�lc?                                                                         ·•·j_•       A\.lg\tSl)l,2020                                                N-"<;A�                                                                                           Sq,k'.111bc1 15, ?020           me>


                                                                                                                                                                                  Scl\'ll H111•1hOO F111l.'\'.11 0:,11:usaiod NoCenlS ..................._............... :...._[s ......... 715 vi,


                                                                                                                                                                            .....
                                                                                                                                                                      ��

                                                                                                                                                                                         ll�U
                                                                                                                                                                            r., ,1,c     Ct1lifor11i.t S-�ll' Di,IM1rM:m�••1 t,.lnil
                                                                                                                                                                                         PO Uox9ll'iQ67




·i ·�::;:� :==�=���;.;�;;a·,:-:�: ::v· r·,:r;�·z6•·"•·,: :,�1� · �-:-:-.-· •
                                                                                                                                                                                         W.:s1 Sacl'llll!Cllt(I, CA \H.7911-,061




Check# 1145, Posted 09-10-20, Amount $2,979.00                                                                                                                      Check# 1150, Posted 09-18-20, Amount $715.00

    1!0"""'""'JW,,-..11,Su1c)W                                      ,.,,....,.o.._..,                 Chech U11tt                       Oll'tk Nw1111il'r
1   �-.c1ot6'>-1!1                                                                                    Ant;•L•31,l02U                              IHt.
·



                                                                                                                              CE-::;;;• 71jOO
    ....
        ..

    ,'\l'iw,w:    S..'\'<'.H H1111ilto;d f'dl0Cr1 Oul�!.'!_�nd N�faM . ...... ... .• ..•�•:u••:: •• •u••u• ••

                         11..S))
1
            !�..         Cllifurni■ Srn1c 0i)li11r$l'nll'llt tlnh
                         P.O. H3.�9t'91167                                                                     fJV11i11t/J
                         WCJI Sa:r:imen to_ C'A ?S71J!l·9U(,7
                                                                                                                  .wt'l•....is-.,n.,.




Check# 1146, Posted 09-04-20, Amount $715.00                                                                                                                        Check# 57935, Posted 09-22-20, Amount $25.00

                                                                                                                                        Cbttk Jll"l1111llff ,
                                                                                                                                                     IW'
                                                                                                                                                                         Ptofes-sfonal Fina.nctal Investors, Inc.
                                                                                                                                                                                                                                                    =·;::J:!....
                                                                                                                                                                                                                                                    ..,,...,,c....._
                                                                                                                                                                                                                                                                                           5793?

                                                                                                                                                                                                                                                    f».$17)..1211

                                                                                                                                                                                       .... . nt!:NT"r rz·� AN:>         ()()/l(;() l)CJ,JJUtS                                                                I}
                                                                                                                                                                                                                                                                                                              fl
                         1!17U                                                                                                                                                                                                                                    oe1u12020              us.oo•--J•• •
                         Empllt)mc•t Ot,·(lop__,t Dtpc.                                                                                                                                                                                                         fl=tc ••l•d -u tn•:o 19() 04�• .. •�•• u"u•
                         Altn· Wil&t (l:1rn�hmall                                                                                                                                      .,.��•rv r•v•$
                         PO 9o.,_ 939016           .     .                                                                                                                             350 lg!'lacio alvd
                         Wa;c Sacramento. CA 9.5793-9056                                                                                                                               Sutc.o 300
                                                                                                                                                                                       N::>vato, CA   9'9t9
                                                                                                                                                                                                                                                                        , �\
                                                                                                                                                                                                                                                                        ��
                                                                                                                                                                                                                                                                             1.     0              0

                                                                                                                                                                                                                                                            7i;, ,,.

Check# 1147, Posted 09-18-20, Amount $505.93                                                                                                                        Check# 57937, Posted 09-15-20, Amount $25.00




                                                                                              Member FDIC                                             Equal Housing Lender @                     SBA Preferred Lender
           Case: 20-30604                                                     Doc# 216                                      Filed: 10/21/20 Entered: 10/21/20 21:01:54                                                                                                           Page 15 of
                                                                                                                                        103
PROFESSIONAL FINANCIAL INVESTORS INC                                                                                                                            September 30, 2020                                              Page: 5 of 10


                                                                                                                                                                               \/ t:i �t�.f ��)�.t� {.r4:}�i:f
                                                                                                                              1, Profe:s.sionol fln1nc.ial fnvestors., Inc:.                                                       5

                                                                                                                              '·}��=..�� � t..t:; '��}...
                                                                                                                                 (,U,.�)tl                                                  t).11t�1:11                                                  1
                                                                                                                                                                                                                                                         i

                                                                                                                                               Bl- $bi•ld ot C..l.itoim.l.a
                                                                                                                                               PO 00,c 54530
                                                                                                                                               Los Angelos, CA   jt,0$4-0.$30




Check# 57938, Posted 09-02-20, Amount $25.00                                                                                Check# 57964, Posted 09-09-20, Amount $595.26

� � _pn:,f♦U10NJ Flnanel•I .,Vffton, tnc..                                                                                                                                               •• u·__.._,
      ·*...--·•-                                           =:.. e::...
                                                           _,c... ....,·.
                                                                                             57942                            ·: ProfessJona� Finanet.al lnvesto,s, tne.
                                                                                                                                                                                            mc,,,oi�,.
                                                                                                                                                                                                                                 ·57955

       1•1t1$H,6001
       �(,\ ..MQ

                                                           t0-tu•nn
                                                                                                                              ·.::���·:�
                                                                                                                                 (u,fj�ll-@1
                                                                                                                                                                                            �"'..,..,c,. '"'•�
                                                                                                                                                                                            �tHJ.ltn •
                                                                                                                                                                                                           .




     ............     ...,. ONS 11�0 ,rnr 11.JtD 001100 DO£l.AJl's



                      cmtl$rA V, tt'RRE'S
                                                                      08/19/2020               $150.00••···
                                                                     IIOt Y♦ll<l ,iore tll♦/1 J$C d♦�$ ♦h•t Suu•
                                                                          • � t •
                                                                                                          •
                                                                                                             �.
                                                                                                                                               ... ;   TJT�H   wovr;IV>•o ssvstt


                                                                                                                                               XAJ'S£R PSRHi\.NENn;
                                                                                                                                                                                   N�O        f'ORr1'    FWR J\..Vo 111/100 .oo.t.LAAS

                                                                                                                                                                                                          O!J/Jl/2020
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                              '$15, �ft.H ..
                                                                                                                                                                                                        !:M •uHd -·� tll,1� t�e .�1• �(t•:•
                                                                                                                                                                                                                                          . �
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                              ·-

                      15 Pa�ad�na J.venuo                                                                                                      file H915
                      S�n Aiiselmo, CA    'H960

                                                                         :;���o;'
                            .. 5?Cit.lti" �1l3iOSOS1.1: _l?,3 ..
                                          ;
                                                                                                               /            '-----·---------·---------.
Check# 57942, Posted 09-24-20, Amount $150.00                                                                               Check# 57965, Posted 09-04-20, Amount $15,744.86

      ProftnloNI FinJincial Investors. Int:.                                                57957
      "'"''11C-'<;,,�i
      =1y-e.,.._�
 I   .(Ut)kJ:6::C'I

i'
f ·�':o,                                                           08/19/l0l0          $115.48.. u•
                                                                   �t Y�U4 n,){. UIMI nc dl Yl' ;,far 10-.i•
                                                                                           .
                      Kell.! S•.1.1:1.i
                      285 ;,,'.oodland ,'\vc. UO(
                      Sol:. aa!aol, o        t(�!
                                                                                                    0




                                                           =�:::�
Check# 57957, Posted 09-04-20, Amount $115.48                                                                               Check# 57966, Posted 09-08-20, Amount $4,634.48

                                                                                             !;7959                              Prof�ssion/lll Fin:.nci.:11 lnvc5tot5, Inc.                                                      57967
     -�Jt:.:sim                                            lf �C.,,$4�
      141'J"9UO>l                                          �'?J.-1?11                                                            fc,,,�t@•
                                                                                                                                 ��\.)���):()




                                                                                                                                               • ••• $£Vrll lfV11.tll\UI ClG'JU'Y $SI( ANr:I l•/ZC>l> CO££NIS
                                                                                                                               ,ouu;
                                                                                                                               011�1\0f                                                                   08/31/2020                  $7862
                                                                                                                                                                                                                                          .   4•0 ..
                                                                                                                                                                                                        ..ot v�lld ...... ,._,. ... 1•0 dOy> .tu, ·�·-
                      Lb• 'Jt. CoJMJo                                                                                                          K••t•rn H-lth /ld.,.u1t•17e
                      •a v.i:u�g• Circle                                                                                                       t>tpt 34668
                      Sa.n Rafa.el, CA   9003                                                                                                  PO Box 39000
                                                                                                                                               S4n rt.'lnci:.co, CA  941l9
                                                                                                                                                                                                             ___��-i,,k.,
                                                                                                                                                                                                                ..,.___ ..:�.

Check# 57959, Posted 09-01-20, Amount $1,430.00                                                                             Check# 57967, Posted 09-03-20, Amount $786.24

       ProftHlol\ll Flnancial lnveators, lne.                                                57963

       :.:.i , =-·.�
             �
       .-,..�uoo,



                                                                       08/31/2020             uss
                                                                                              .      .• ,•••• •
                                                                     lf�t . .. ll4 non (II•" a♦ ,S,.f• doc �-
                �it.•• UL• ln.•\l.rano• Corp.
          ;i ! PO SOIi" 650730
          �:/·. Oillu, TX      7�l65•0730




Check# 57963, Posted 09-09-20, Amount $655.89                                                                               Check# 57969, Posted 09-08-20, Amount $70.00




                                                                        Member FDIC                           Equal Housing Lender @                    SBA Preferred Lender
          Case: 20-30604                                 Doc# 216                           Filed: 10/21/20 Entered: 10/21/20 21:01:54                                                                                    Page 16 of
                                                                                                        103
PROFESSIONAL FINANCIAL INVESTORS INC                                                                                                                                                   September 30, 2020                                                 Page: 6 of 10




                                                                                                                                                                                                                                                                                i

Check# 57971, Posted 09-08-20, Amount $107.48                                                                                                    Check# 57976, Posted 09-02-20, Amount $273.20

       Pn)fe�sion,1 Financial lnves-t0f"5, Inc.                                                                    579n             !               Prote&&lonal Ananclal lnYestors,. Inc.

                                                                                                                                                   ·�t:c·,°"'
                                                                                                                                                                                                                                                     _     579n

                                                                                                                                       I.
      �c:.-.••�
      3dCIO,..
             �I.IW,lllNI

      141$.l�M001                                                                                                                                   1-11#)31:J)«OI




                                                                                                                                                                                                                           1;riii�ir
                                                                                                                                       Ii
                    •.,.. w1r:rrr rowt 1'HOQSAHD &ItSH'Z Htl1.llUU:t> FORrr                   su ANO     41/J.OO   oot.�$                                            tto• C1G" THOUMHO i'fitO N� $lXTr S�N NID ;t0/1.00 001,�
     fOTl!I!
                                                                                         09/01/2020             $24,846 ou                                                                                                  09/01/2020                    $1,26?. 20--•
11 .......,                                                                              K"c v•ll<I ""ac lll�H UIO d.11" ,t(Uu tu,u, I

                           C:�!:!:! ��                       %no.

                                                                                                                                       I                             P.O Box 191466
                                                                                                                                                                     LoopNot

                                     .s,o,

l::...._ .:':i__
                                        ,
I
                                                     P


                               CA                                                                                                                                    8a.ltLMO't9, KD         21279-U,6
                    �::!

                          Roo,
               I.

                    s,ne,
                           1.'S?q'Hi• ,:,n�ososi.1: -?t.:11,
                                                                                     --..-��----                                                                                                               _1,31,


Check# 57972, Posted 09-08-20, Amount $24,846.49                                                                                                 Check# 57977, Posted 09-09-20, Amount $1,267.20




                                                                                                                                                                     •••• 1'WO   •vNN<8l> $ZX7'T 51Jt >,Jlt) Of/11:'1 D()l,LA/lS
                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                            O'U0l./l.02G
                                                                                                                                                                                                                           ll'H   :••��-£   ,-t• �.,., �.·s2t&,oC•••••
                                                                                                                                                                                                                                                          ��.:•. 'I: •:,u•
                                                                                                                                                                                                                                                                         IU
                                                                                                                                                                                                                                                                          ...




                                                                                                                                                                     22) ��·,• Jo.lbio:'I ;11
                                                                                                                                                                     Crl•top�•� Lu.fb

                                                                                                                                                                     Sen l\a!c.ol, CA         9-1903                         ... �-(::;ti�
                                                                                                                                                                                                                                       .  .


                                                                                                                                                                                        _,             ,. ->      ,., '       :'1:;.·-1,1    , tN:::�:r            'l:
Check# 57973, Posted 09-08-20, Amount $28.80                                                                                                     Check# 57978, Posted 09-22-20, Amount $266.06

      Pro�i0n11 Financial lnvetton, Inc,                                                                           57974
      =..;.;:i��•lOC
   'r ,..,..
      ('UI�



j� :;:�
                           .N:rN&   IttlHl)U.D   J'l.r1'1'   t'WO   A.lil.0   01/100 DOLLAJtJ'


                                                                                        !����1� ��� t»a11 190 or- ,.,�: 11,�.


 l -_•,'-�:.
                                                                                                  2




 I                  �•::•,=���!
                    ?«-e.lluma, CA


     �-· il. ···�·· ··-· ---- �� .......
                                         yco.p..oy

                                            !J,19n-o279                                      . '��
                                                                                               vV\,-.u
                                                                                                . .\•,·D· ·,.·�-�
                                                                                            --�����_)
                                                                                                              - - .·. •·      .·
                                                                                                                                       _
                                                                                                                                       i
                                                                                                                                           i


                           .. 51q1a.,• •aHlOSOSlo•: -H&:111'


Check# 57974, Posted 09-08-20, Amount $962.01                                                                                                    Check# 57979, Posted 09-22-20, Amount $57.81

       Profnslonal Flna.nelal ln�Hlors, lnci.
      l� ;,-u11.... �
      --.1.c,(:A�
      f'16H'fl.eto,


     fOtl-lE
     OllCCIU)f''                                                                          09/01/202 0
                                                                                                                   57975




                                                                                                                  $,,200.oou•
                                                                                         •.,, ... ue1 n-t• ..... 1•1 hv• •'t•t lUII•
                                                                                                                                       t
                                                                                                                                       l
                                                                                                                                                    Prote.Slonal FklancW lnveston, ll)C.
                                                                                                                                                    .01;,,..a.,.#k<I
                                                                                                                                                    --.c,...-
                                                                                                                                                    (,U!,O�



                                                                                                                                                   tofMII
                                                                                                                                                   �o�;'i!
                                                                                                                                                                                                                                                           57980




                    C.old•a G•t• za..••Ugatioo., rac.
                    1 e:01,all,a. Co�rt.
                                                                                                                                                            ::;..J
                                                                                                                                                               ·
                                                                                                                                                                     N- Pi.9 CorporaUon
                                                                                                                                                                     Qn9 PorJc ;i.ven1,)&
                    NOY<!llto, CA         9494!1                                                                                                                     PO Sox Jo,
                                                                                                                                                                     T1pton, PA        Hi684-0lOo




Check# 57975, Posted 09-03-20, Amount $7,200.00                                                                                                  Check# 57980, Posted 09-09-20, Amount $182.26




                                                                                           Member FDIC                             Equal Housing Lender @                   SBA Preferred Lender
         Case: 20-30604                                                       Doc# 216                         Filed: 10/21/20 Entered: 10/21/20 21:01:54                                                                                         Page 17 of
                                                                                                                           103
PROFESSIONAL FINANCIAL INVESTORS INC                                                                                                                                       September 30, 2020                                                 Page: 7 of 10


                                                                                                                                                                                             \f tlt,;.if�fJiD ttt1t·�
 ;i, P���.._iofa! Fin�nc;ial ln.�estoi:_s, I�.
  <;., ,,o___,etwi.•xo "> � · ', ._..,
    -�CAt,lkt
                                                                                                                                                                                                                ..,.,,..9u
                                                                                                                                                                                                                                '    •   ,1    '                •
                                                                                                                                          . .:,1;,:,,�..,.t . billt itt'.m))fW) rl·t"ff
                                                                                                                                                                                                                                              u���;,�:;:n.
                                                                                                                                                                                           BtCHI/ An.ti 6()/ttJO .OOLLAJU                                   ,

                                                                                                                                                                                                                         !':��:�2!2J'. iM•
                                                                                                                                                       J.ne
                                                                                                                                                          Sh.:fpp.1'nv SVp�y                �c.1.1.1.i.e
                                                                                                                                                                   4                                                                                            .,. 1
                                                                                                                                                       ��"� ::' \oeeo




              ;i1

Check#-57981, Posted 09-14-20, Amount $1,153.99                                                                                  Check# 57988, Posted 09-08-20, Amount $158.60

    Pro �$&.S!Ohal F_..anci:!11 lnv�tors, Inc.                                                    57983
    IH0'1•-k,1;»o
    H;-¢1, iloSd


             i J. .....
    (•l�)�.$001

   fOl"tlC                  ON1l MWl'DIR&O   rrGJJrr VlVlf   ANO ,01,00 DOL£ARS

                                                                          O'UOl/2020             $18$.S0° .....



                                                                                  �h�· •·:
  OltofJlO� \                                                            llOt HH<I i.ou tN.11. l&O,;d�>'� �ti•• �.-..•
         1, •,.'                                                             ·    ·   ·   ·�- ,    '           ·
       . i • � JO.SUN RESOtlRCll' llrcovl!Rr
                                        ...,
       . ) . _, ;!� :��:�. ·� .... ,                                         •:

Check# 57983, Posted 09-14-20, Amount $185.50                                                                                    Check# 57989, Posted 09-08-20, Amount $646.36

                                                                                                                                     PtOfe$Sion&I Financial lnvMtors., Inc.                                                                    57990
                                                                                                                                     U01�8Jd.s)'.)O
                                                                                                                                     >I-.0,¢1,�t
                                                                                                                                    tll�,&l«(J}




         ,,·:'
Check# 57984, Posted 09-10-20, Amount $272.75                                                                                    Check# 57990, Posted 09-08-20, Amount $63,451.60

    Pro-ft&&ional Flnancl.il lnve&lO/'$, Inc.
                                                                  =::�..                          57986".                           Profcssi�l Flnanelal lrwestors., Inc.
                                                                                                                                                                         ;
                                                                                                                                                                                                                                              57992


  ·�f;.1..�'
                                                                  -!!-1.�k)t·
                                                                  �'3••?..



                                                                                                                                   w,�
                                                                                                                                   OIWEIIOF
         ;·;::; StaplH .ludn•u                C.-Nit                                                                                               Li.a• R,        Cob1n1

       . ':\;· �l:�:/
                                0

                                 !!38   30348-5638
                                                                                                                                                   72 Village Circle ?
                                                                                                                                                   San Rafael, <:.A 9C� ?l
                                                                                                                                                                       .


             • �·♦'·

Check# 57986, Posted 09-08-20, Amount $634.92                                                                                    Check# 57992, Posted 09-08-20, Amount $1,170.00


   =���·
   Proftt:Sibnal Flnanclal ,lnveator&, ,I�

   ..,$�
          , '; uu rtrrY � JU,'D 17/100 DOLI..IRS
                                                                                                  57987

                                                                                                                                    !�t:c.m,
                                                                                                                                    .,.,s,m.&001
                                                                                                                                                                                       '
                                                                                                                                                   ..,...,. 0.'1£ 2'l!O(t8Affl) lC'.flltlC'Jr Huta:IRSD
                                                                                                                                                                                                            tlf.:!�:-
                                                                                                                                                                                                            lfeoW».,C,.W'�
                                                                                                                                                                                                            �11$.12JI

                                                                                                                                                                                                          �Fr r,ru,rll AND     or,/J.90 DOUARB
                                                                                                                                                                                                                                              58004




  TOTI.: ;.,,·.                                                                                                                                                                                                                              U,3St.o0•"�
                                                                                                                                                                                                           r,            09/17/2020
  Ofl')6f!Of'. �                                                                                                                                                                                                        »at. v.iid ..oio ™" 110 doer• •fur ._,,_
              }Y Jantl.i.o• Supply COIIIP&D.Y

                                                                                                                                 1'-��
                                                                                                                                                   U•• R.          Cobctn
                 1
              J•       83 MamUt.on Orlvq, S•.iite 102                                                                                              72 VUlAge Circle
                       �"Q\'41t.O, CA 94949                                                                                                        San R;)hcl, <:A  9tt03




Check# 57987, Posted 09-08-20, Amount $53.17                                                                                     Check# 58004, Posted 09-21-20, Amount $1,339.00




                                                                             Member FDIC                           Equal Housing Lender @                     SBA Preferred Lender
       Case: 20-30604                                           Doc# 216                          Filed: 10/21/20 Entered: 10/21/20 21:01:54                                                                                             Page 18 of
                                                                                                              103
PROFESSIONAL FINANCIAL INVESTORS INC                                                                                                                                      September 30, 2020                 Page: 8 of 10

       Profc:5-:;lonal Fln :u'lc!.ll lnV()�tors, Inc.                                             58005                                    ProfO$$lon8.1 Ftnancial lnVCSIOf$, Inc.                           58014
                                                                                                                                           »o.,._...,,_Q)O
                                                                                                                                          -�oo,a.t,1t-et'
                                                                                                                                          (4111:)U,@I
                                                                                                                            ,.
                                                                                                                           i-        u TOTME
                                                                                                                                     ! Ol!OCI\Of                                              09/18/2020    $25.00•<>"**"
                                                                                                                                                                                                                              i.
                                                                                                                                      1
                     .Joo Caapagn•                                                                                                                        N.ichola• Zebelin
                     1222 lcwin Stt�et                                                                                                                    2415 Otleans Stre♦�
                     /\pt. 3                                                                                                                              Sonto Rocio. CA   95403
                     San R-lfa�l, CA   9001

                              .. saoosr- ,:nHosos&o•: �1',h·

Check# 58005, Posted 09-23-20, Amount $57.13                                                                                        Check# 58014, Posted 09-23-20, Amount $25.00

       Prof9Hlonal Fin.inoi;;II Investors, Ince.                                                   58007                                   Profeulon:tl Fi�nci:al Investor&, Inc.                             58015
      :=:=.,,;m                                                                                                                           3$01J�fM..--



                                                                                                                                                                                                                             !.1I
                                                                                                                                          --.CAtot-ot
      (":J.lm«-01                                                                                                                         1•1�U:2..,


                                                                                                                                    'I ··""
                                                                                                                                                                                              '":•'.��ti'
                                                                                                                                                          • • "" FlfTr NlO Oll/10(1 DOLLAIU
                                                                        09/18/2020               $25.00**••O                                                                                  09/18/2020     $�0.CO.. ••••
                                                                                                                                                                                                                        hm
                                                                       IC'ot "-''"' ...,... u...11 no <1111» 11fo1 iu1Hi            J 0!'0(110,
                     Jikttco. ll•r;r:e.r•                                                                                                                 S•.1,..ador Xelvou1
                     3400 Ri<:hmond Pdy. Ai,t, 2220                                                                                                       109 Profcssior;al Ce�ter Partway
                     Rieh1t10nd, CA  94806                                                                                                                Apt. :406
                                                                                                                                                          San R,)f.10.l, CA   9490)




Check# 58007, Posted 09-29-20, Amount $25.00                                                                                        Check# 58015, Posted 09-24-20, Amount $50.00


     ·-�� =.�1t��-.
        l;to_(cs!l_i�r,:


      1•1))>02�1
                       , •},F,{nanc�aJ >nv.o•!?".'8: �!)C,
                                                                       .,��-�-
                                                                       ·,�...
                                                                                       ..
                                                                           --i<.:,\ (M9,1�•
                                                                        ,o.,n�n\\

                        "• .. ,. nn:J\\1'Y Pl:W A?H) 00/100 .DOl.L.IV'lS

                                                                                      09/18/2020                    us.
                                                                                     MCI\ ve\\<,I ctJQ�lt tt... n 1110 d•)
                        L,j>c,'IZ:)A.rd.o Mile�
                        !>30 Vollejo >.vonue
                        Rodeo, t:J\  9j1s·12




Check# 58008, Posted 09-24-20, Amount $25.00                                                                                        Check# 58016, Posted 09-22-20, Amount $300.00

       P,olos$lon�I Flrunc;i.al lnvoators, l.ne.
                                                              �i:,-:.,.�.�-                         58009                                  Profoaslonal l:inaneial lnv�tora, Inc.                            58017
       )»l)�&oo1.. •»>                                        l�CA.-�                                                                      ��e.;:;,,,,,.,
       ("\��
       k,-11-.CAt<t4t
                                                              .,.,,n,1211                                                                  (•1S)�1


!\! OflOCllOJ
    ,....                                                                   09/18/2020            $2S.oouuu
                                                                        u.., •nHd ....... u,�n lf!O chr, H\U h�
                                                                                                                                     l
                                                                                                                                     II
                                                                                                                                     • TOOIE
                                                                                                                                          ORDtllOI'


                      ,f.alY•doi:, H•lgo11a
                      10, PtoC♦$sicn.il Center Parkway
                      Apt. "106
                      S.in R.:ifael, CA 9003
    \·• ., .


Check# 58009, Posted 09-24-20, Amount $25.00                                                                                        Check# 58017, Posted 09-24-20, Amount $394.00



                                                                                                                           ·l
      P�fcutOnaJ Financial ln�!Ho�, Inc.
                                                                                                                                           --�""1),1·
                                                                                                   58011                   .1              Prol&Wonal fit\8ACill lnveatora, Inc.                             58018
      >»lb>0<>0et,,,,.a'))f                                                                                                                )J,O�-.. .......
                                                                                                                                                          �
     N:,,s»,CAtOO
      ('11Ull.fml                                                                                                                          t•1�1ea"..»1



ij ,...,
l   0110«0"'

                    Adil Ho�n
                    205 Pear Ct.
                    S.:in Rafael, CA




Check# 58011, Posted 09-23-20, Amount $25.00                                                                                        Check# 58018, Posted 09-24-20, Amount $150.00




                                                                             Member FDIC                              Equal Housing Lender @                     SBA Preferred Lender
          Case: 20-30604                                     Doc# 216                            Filed: 10/21/20 Entered: 10/21/20 21:01:54                                                                Page 19 of
                                                                                                             103
PROFESSIONAL FINANCIAL INVESTORS INC                                                                                                                                      September 30, 2020                                              Page: 9 of 10

        Professional Financial lnvc.stor1, Inc,                                                 58020                                   Profc-ssion�I Flnancl.\l ln�tOts, Inc.                    -..,ri
                                                                                                                                                                                                  O)fo ,.,.-.
                                                                                                                                                                                                  �C,.f,Orl5
                                                                                                                                                                                                                                          58026
                                                                                                                                       >�tJ-ow.n»
        ��f:l.i:�                                                                                                                      N•••t11,C,.\;f�;
        1•15,))Q�I                                                                                                                     t•l�;tl-c«)I                                               tu1i,.u11


                                                                                                                                !!                       . ··- "'° Htn,Ti'P,&O srvtlttT !:lX A)IO ?l/JOO DOLt..\AS
                                                                        09/18/2020            ,,1.,, ..... .                    fl ;!=o,                                                                          09/18/lOZO
                                                                                                                                                                                                                 lie,\ , ..
                                                                                                                                                                                                                                          S21G.71-....           1
                                                                                                                                                                                                                                                                 �
                                                                                                                                                                                                                          11, IIOr♦ (Mon 190 ll♦'f� •ti•t l>oJUO j
                      C.&.br:ictll• C�ol.1                                                                                                              K.ry4t•J. Ju.rt.in
                      290 t"41c"'<lY Ori \IC                                                                                                            .$2.S 8.1hr Street
                      tiov.:ato, CA   9Ct49                                                                                                             rotal\::Dol, CA    9◄S92

                                                                                  ..-���(!
                                                                                                                                                                                                                                                 0
                                                                            ...      .......- _......_,._
                                                                                                _



Check# 58020, Posted 09-22-20, Amount $71.66                                                                                    Check# 58026, Posted 09-25-20, Amount $276.71

        Profcssionil Fln3.nc i.:il lnvo$lOtS, Inc.           U'tC>llnlb""                       58021                                   Profonlon:al Fln:irtei31 Investors, Inc..                                                          58027
                                                             MC•m.-..a
        Wl�D-. •:.:»                                         ,,_.,C,.M•l                                                               )!.{Jt;iuoloei.ct.»:»
        �.. CA�i                                                                                                                       t,lm,,o,CA,-,..t
     .-1&>1'2-(;)0!                                          �17}.IIU                                                                  (0�1'12.tt)(I\


r,j ,.....            ••• • l'Otm HVHMEI> HINl;l'Y &l<,:Hr Atm 4Z/JDO DOLLAJIS




                                                                                                                                 'I
                                                                                                                                 ! lOlkl!
                                                                        011/16/2020               $498.42.....
l   O,t��o,                                                            ei�� ..,_it�'"°"" <:h•..- no "•Y� ♦htr ,.,.,,
                                                                                                                                IJ �ouo,

                      ,-...1eh••l ElJDoro                                                                                                               .S..1 "•do.- M•l9ol'•
                      lSL 77 H.:ippy L-,:,c                                                                                                             109 PeoCes&!.QMl Con::er P,1rkw,1y
                      S0I\Olfl�. CA     95476                                                                                                           1;pt. r4o6
                                                                                                                                                        San Ra(Hl, CA         ,4,03




Check# 58021, Posted 09-24-20, Amount $498.42                                                                                   Check# 58027, Posted 09-24-20, Amount $207.68

                                                                                                                                       Prolossionill Financial lnvos.tQrs. rne.                   u...........                             58028
                                                                                                                                                                                                  fflGtl-'1111•.....
                                                                                                                                       ,.,_e,...,..,
                                                                                                                                       :,,o�-.. •>Xo                                              Hf•"'!l'CA9<11&S
                                                                                                                                                                                                  !J0.$1)1,1211
                                                                                                                                       (llj)!Q..@I

                                                                                                                                                        n�• n,·o IW111DRI.P $1.VJ:"n:m ANO 62/100 DOLLARS
                                                                                                                                                                                                                                                              �
                                                                                                                                                                                                                                                                I;

                                                                                                                                                                                                           . i����t!�;,:(:
                                                                                                                                                                                                                 091u120.io              u11.,2••···
                                                                                                                                                                                                               ll"ot nl hi ....u, u,.,. :fl) ••�J •fur 1011<1 I
                                                                                                                                                        M:Lil M(XUln
                                                                                                                                                        205 Pe.tr Ct.
                                                                                                                                                        S�n Rofcu�l, c.11,     ,ool
                                                                                                                                                                                                                                                                I



Check# 58022, Posted 09-23-20, Amount $162.63                                                                                   Check# 58028, Posted 09-23-20, Amount $217.62

        Profet.alonal FIN.nel•I ln'lfftol'S, Inc.
     )SOl;l�M.�
     -....c.-.llM'Ut
                                                             =:J�..
                                                             -..,CA-t
                                                                                                58024                                  ProfeSsl,onal Financial lrwestora. lite.

                                                                                                                                      ·t�!l!�tf.it...
                                                                                                                                                                                                  ·=--�:=-
                                                                                                                                                                                                  l{(,,'f,lt.<:A 919•&
                                                                                                                                                                                                                                           58029




    ..........
     (lll�m«IOI                                              eo.•:1�1211                                                               (1\��I                                                     9(1.$1?).llWi



    ,                                                                                          $194.00••···                                                                                                       09/18/2020




                      ...
                      heddy N�ni•n�•
                      980 lgMciQ 8lvd,

                      Nov,1.,0, CA    94949
                                                                                                                                                        M4.ra Po.5:i-ot-c.t
                                                                                                                                                        2L Onyx St;root.
                                                                                                                                                        Li.I'.k$p\U'., CA   '94'3'}




Check# 58024, Posted 09-25-20, Amount $194.00                                                                                   Check# 58029, Posted 09-25-20, Amount $185.45

        ProfeHk>nal Fin,ncia.l lnveston, Inc.
        JtiOIV'J;il>ll;d,•>to
        �(:At,l(Mq
                                                                                                58025                                   Prol �$Sion:d fin&oncl•l lnvoston, Inc.
                                                                                                                                              .
                                                                                                                                       :i,011,.cioM..llOO
                                                                                                                                       �o,CA.!WJ�
                                                                                                                                       c,11,)Je:r.w:,
                                                                                                                                                                                                 =i"w.::.
                                                                                                                                                                                                 Ur0ti••fl•,..


                                                                                                                                                                                                 7J411J-1211
                                                                                                                                                                                                                                          58030


        f,IIS,$8U(l)1



                                                                         OUlS/2020                                                    lOt�C
                                                                                             835.50°-.••                              OIIOtAOF
                                                                        "" YOUI ....u tll•n 180 (:If;� •Cut tt ....
                      �rcos H.o.rr&r•                                                                                                                   #ichoJu ZiU>Olin
                      3400 Richm.c:md ?rl:y. Apt. ·2220                                                                                                 2415 Otlo;:an:; Str�C!t
                      l\1chllond, Cl\  94806                                                                                                            sonu two, CA          95-103




Check# 58025, Posted 09-29-20, Amount $35.50                                                                                    Check# 58030, Posted 09-23-20, Amount $285.54




                                                                             Member FDIC                          Equal Housing Lender @                        SBA Preferred Lender
           Case: 20-30604                                   Doc# 216                           Filed: 10/21/20 Entered: 10/21/20 21:01:54                                                                                          Page 20 of
                                                                                                           103
PROFESSIONAL FINANCIAL INVESTORS INC                                             September 30, 2020           Page: 10 of 10

                                                                                      1 :'.[%�f'\t�i-•t·:;l/ . '
                                                                 ;: .;�� f�t1� · �;�¼ t�                           sso� ·.




                                                                           f�J�';��1fu:fBlft
                                                                  A=
                                                                :, ,··
Check# 58031, Posted 09-22-20, Amount $1,557.45                 Check# 58034, Posted 09-30-20, Amount $2,000.00




Check# 58032, Posted 09-22-20, Amount $332.01




                               Member FDIC        Equal Housing Lender @     SBA Preferred Lender
   Case: 20-30604        Doc# 216        Filed: 10/21/20 Entered: 10/21/20 21:01:54                         Page 21 of
                                                     103
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 216        Filed: 10/21/20 Entered: 10/21/20 21:01:54          Page 22 of
                                                        103
                                                                                           September 30, 2020              Page: 1 of 2


                                                                                           Customer Service:
                                                                                           1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            PROFESSIONAL INVESTORS CLEARING ACCOUNT
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: August 31, 2020
    This statement: September 30, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                 Account number                                7399     Beginning balance                             $11,570.22
                 Low balance                              $11,458.66    Deposits/Additions                                 $0.00
                 Average balance                          $11,536.75    Withdrawals/Subtractions                        $111.56
                 Interest earned                               $0.00    Ending balance                                $11,458.66




    ACH and Electronic Payments/Subtractions
         Date        Description                                                                                     Subtractions
         09-22       ACH Debit Direct Capital EDI Pymnts 097-0114388-000 20200922                                          111.56
    Total ACH and Electronic Payments/Subtractions                                                                       $111.56



    Daily Balances
             Date                     Amount           Date                    Amount                 Date                 Amount
             08-31                   11,570.22         09-22               11,458.66                  09-30               11,458.66


    Overdraft Fee Summary

                                                                   Total For                             Total
                                                                  This Period                         Year-to-Date

                 Total Overdraft Fees                                  $0.00                             $0.00

                 Total Returned Item Fees                              $0.00                             $0.00




                                   Member FDIC                                 SBA Preferred Lender
  Case: 20-30604            Doc# 216             Filed: 10/21/20 Entered: 10/21/20 21:01:54                          Page 23 of
                                                             103
PROFESSIONAL FINANCIAL INVESTORS INC                                       September 30, 2020            Page: 2 of 2

    Checks
                                     (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                  Total Checks paid: 0 for -$0.00




                       Member FDIC                                 SBA Preferred Lender
  Case: 20-30604   Doc# 216      Filed: 10/21/20 Entered: 10/21/20 21:01:54                         Page 24 of
                                             103
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 216        Filed: 10/21/20 Entered: 10/21/20 21:01:54          Page 25 of
                                                        103
Case: 20-30604   Doc# 216   Filed: 10/21/20 Entered: 10/21/20 21:01:54   Page 26 of
                                        103
PROFESSIONAL INVESTORS                                                                     September 30, 2020             Page: 2 of 3

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                        Additions
        09-04        ACH Credit Prof Financial ACH 1768023322 Credit Offset For Originated Debits                        5,900.00
    Total ACH and Electronic Deposits/Additions                                                                        $5,900.00



    Other Withdrawals/Subtractions
        Date         Description                                                                                     Subtractions
        09-21        Research Charge Stmts 092013-012014                                                                    15.00
    Total Other Withdrawals/Subtractions                                                                                  $15.00



    Daily Balances
             Date                    Amount             Date                     Amount               Date                 Amount
             08-31                  17,275.84           09-08                 21,723.54               09-21               20,469.85
             09-02                  17,356.84           09-09                 21,209.66               09-25               20,417.02
             09-03                  19,406.84           09-10                 20,649.39               09-28               19,633.76
             09-04                  26,960.49           09-18                 20,745.07               09-30               18,744.17


    Overdraft Fee Summary

                                                                      Total For                          Total
                                                                     This Period                      Year-to-Date

                 Total Overdraft Fees                                    $0.00                            $0.00

                 Total Returned Item Fees                                $0.00                            $0.00




    Checks

             Check #                    Amount             Date              Check #                      Amount           Date
                     672                 $396.35          09-04                    674                    $783.26         09-28
                     673                 $560.27          09-10                   *677                    $889.59         09-30
                                                    (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                             Total Checks paid: 4 for -$2,629.47




                                    Member FDIC                                    SBA Preferred Lender
  Case: 20-30604             Doc# 216           Filed: 10/21/20 Entered: 10/21/20 21:01:54                           Page 27 of
                                                            103
Case: 20-30604   Doc# 216   Filed: 10/21/20 Entered: 10/21/20 21:01:54   Page 28 of
                                        103
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 216        Filed: 10/21/20 Entered: 10/21/20 21:01:54          Page 29 of
                                                        103
Case: 20-30604   Doc# 216   Filed: 10/21/20 Entered: 10/21/20 21:01:54   Page 30 of
                                        103
PROFESSIONAL FINANCIAL INVESTORS INC                                                     September 30, 2020            Page: 2 of 3

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                     Additions
        09-01        ACH Credit Marin County Che Ap/Ar 200026838 12114021 8 0501986475                                10,691.00
    Total ACH and Electronic Deposits/Additions                                                                     $10,691.00



    Daily Balances
             Date                   Amount            Date                     Amount               Date                 Amount
             08-31                 35,553.87          09-09                 53,002.33               09-21               49,956.06
             09-01                 48,428.87          09-10                 51,588.43               09-25               49,559.55
             09-02                 52,548.87          09-11                 51,401.50               09-28               48,129.80
             09-03                 52,326.41          09-15                 50,476.50               09-30               47,182.04
             09-08                 52,977.41


    Overdraft Fee Summary

                                                                    Total For                          Total
                                                                   This Period                      Year-to-Date

                 Total Overdraft Fees                                  $0.00                             $0.00

                 Total Returned Item Fees                              $0.00                             $0.00




    Checks

             Check #                   Amount           Date               Check #                       Amount         Date
                 1747                  $247.63          09-25                   1751                    $1,413.90       09-10
                *1749                  $186.93          09-11                   1752                    $1,429.75       09-28
                 1750                  $925.00          09-15                  *1759                     $947.76        09-30
                                                  (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                           Total Checks paid: 6 for -$5,150.97




                                   Member FDIC                                   SBA Preferred Lender
  Case: 20-30604            Doc# 216           Filed: 10/21/20 Entered: 10/21/20 21:01:54                           Page 31 of
                                                           103
Case: 20-30604   Doc# 216   Filed: 10/21/20 Entered: 10/21/20 21:01:54   Page 32 of
                                        103
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 216        Filed: 10/21/20 Entered: 10/21/20 21:01:54          Page 33 of
                                                        103
                                                                                    September 30, 2020      Page: 1 of 2


                                                                                    Customer Service:
                                                                                    1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            3RD STREET APARTMENTS
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: August 31, 2020
    This statement: September 30, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                 Account number                            6841    Beginning balance                    $5,647.93
                 Low balance                           $5,647.93   Deposits/Additions                   $7,775.28
                 Average balance                      $10,410.79   Withdrawals/Subtractions             $4,539.20
                 Interest earned                           $0.00   Ending balance                       $8,884.01




    Deposits/Additions
         Date     Description                                                                           Additions
         09-04    Deposit                                                                                  244.25
    Total Additions                                                                                      $244.25



    Other Deposits/ Additions
         Date     Description                                                                           Additions
         09-02    Remote Capture Dep                                                                      3,000.00
         09-08    Remote Capture Dep                                                                      2,450.00
         09-16    Remote Capture Dep                                                                      2,081.03
    Total Other Deposits/ Additions                                                                     $7,531.03




                                Member FDIC                             SBA Preferred Lender
  Case: 20-30604            Doc# 216          Filed: 10/21/20 Entered: 10/21/20 21:01:54            Page 34 of
                                                          103
PROFESSIONAL FINANCIAL INVESTORS INC                                                     September 30, 2020             Page: 2 of 2

    ACH and Electronic Payments/Subtractions
        Date         Description                                                                                   Subtractions
        09-14        ACH Debit Nmwd 4158974133 20200914                                                                  314.11
        09-22        ACH Debit Recology Sonoma Web_pay 20200922                                                           97.60
        09-22        ACH Debit Pgande Web Online 20200922                                                                122.94
    Total ACH and Electronic Payments/Subtractions                                                                     $534.65



    Other Withdrawals/Subtractions
        Date         Description                                                                                   Subtractions
        09-25        Cash Mgmt Trsfr Dr Ref 2691704l Funds Transfer To Dep 4863088839 From Deposit                     2,081.03
                     Correction Req From Fred
    Total Other Withdrawals/Subtractions                                                                             $2,081.03



    Daily Balances
             Date                   Amount            Date                     Amount               Date                 Amount
             08-31                  5,647.93          09-10                 10,590.13               09-25               10,055.48
             09-02                  8,647.93          09-14                 10,276.02               09-28                9,305.92
             09-04                  8,892.18          09-16                 12,357.05               09-30                8,884.01
             09-08                 11,342.18          09-22                 12,136.51


    Overdraft Fee Summary

                                                                    Total For                          Total
                                                                   This Period                      Year-to-Date

                 Total Overdraft Fees                                  $0.00                            $35.00

                 Total Returned Item Fees                              $0.00                            $0.00




    Checks

             Check #                   Amount            Date              Check #                      Amount           Date
                 1065                   $354.69         09-10                   1067                    $749.56         09-28
                 1066                   $397.36         09-10                   1068                    $421.91         09-30
                                                  (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                           Total Checks paid: 4 for -$1,923.52




                                   Member FDIC                                   SBA Preferred Lender
  Case: 20-30604            Doc# 216           Filed: 10/21/20 Entered: 10/21/20 21:01:54                          Page 35 of
                                                           103
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 216        Filed: 10/21/20 Entered: 10/21/20 21:01:54          Page 36 of
                                                        103
Case: 20-30604   Doc# 216   Filed: 10/21/20 Entered: 10/21/20 21:01:54   Page 37 of
                                        103
PROFESSIONAL INVESTORS                                                                     September 30, 2020            Page: 2 of 3

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                       Additions
        09-01        ACH Credit Marin County Che Ap/Ar 200026833 12114021 8 0501986475                                  2,850.00
        09-01        ACH Credit Marin County Che Ap/Ar 200026836 12114021 8 0501986475                                  2,175.00
        09-01        ACH Credit Marin County Che Ap/Ar 200027057 12114021 8 0501986475                                  1,710.00
        09-04        ACH Credit Prof Financial ACH 3768023322 Credit Offset For Originated Debits                       2,500.00
    Total ACH and Electronic Deposits/Additions                                                                        $9,235.00



    Daily Balances
             Date                    Amount             Date                     Amount               Date                 Amount
             08-31                  31,478.19           09-04                 54,409.36               09-14               43,680.78
             09-01                  38,213.19           09-08                 62,904.36               09-28               42,038.47
             09-02                  40,688.19           09-10                 56,315.57               09-30               40,630.57
             09-03                  44,033.19           09-11                 56,306.39


    Overdraft Fee Summary

                                                                      Total For                          Total
                                                                     This Period                      Year-to-Date

                 Total Overdraft Fees                                    $0.00                             $35.00

                 Total Returned Item Fees                                $0.00                             $0.00




    Checks

             Check #                    Amount             Date              Check #                       Amount         Date
                 1813                   $773.83           09-04                   1816                    $1,164.79       09-10
                 1814                  $3,330.00          09-08                  *1818                    $1,642.31       09-28
                 1815                      $9.18          09-11                  *1821                    $1,407.90       09-30
                                                    (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                             Total Checks paid: 6 for -$8,328.01




                                    Member FDIC                                    SBA Preferred Lender
  Case: 20-30604             Doc# 216           Filed: 10/21/20 Entered: 10/21/20 21:01:54                            Page 38 of
                                                            103
Case: 20-30604   Doc# 216   Filed: 10/21/20 Entered: 10/21/20 21:01:54   Page 39 of
                                        103
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 216        Filed: 10/21/20 Entered: 10/21/20 21:01:54          Page 40 of
                                                        103
                                                                                     September 30, 2020     Page: 1 of 2


                                                                                     Customer Service:
                                                                                     1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            DBA 117-121 PAUL DRIVE
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: August 31, 2020
    This statement: September 30, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                 Account number                             2461    Beginning balance                $16,468.96
                 Low balance                           $20,562.45   Deposits/Additions               $18,352.34
                 Average balance                       $25,170.67   Withdrawals/Subtractions         $14,258.85
                 Interest earned                            $0.00   Ending balance                   $20,562.45




    Other Deposits/ Additions
         Date     Description                                                                            Additions
         09-01    Remote Capture Dep                                                                      9,526.79
         09-03    Remote Capture Dep                                                                      4,040.00
         09-08    Remote Capture Dep                                                                        506.84
    Total Other Deposits/ Additions                                                                  $14,073.63



    ACH and Electronic Payments/Subtractions
         Date     Description                                                                       Subtractions
         09-08    ACH Debit Heritage Bank Transfer Loan Payment                                           7,813.21
         09-10    ACH Debit Marin Water Purchase 20200910                                                 1,355.61
         09-21    ACH Debit Marin Sanitary S Auto Pay 20200921                                              387.63
         09-22    ACH Debit Pgande Web Online 20200922                                                    1,504.12
    Total ACH and Electronic Payments/Subtractions                                                   $11,060.57




                                Member FDIC                              SBA Preferred Lender
  Case: 20-30604          Doc# 216            Filed: 10/21/20 Entered: 10/21/20 21:01:54             Page 41 of
                                                          103
PROFESSIONAL FINANCIAL INVESTORS INC                                                       September 30, 2020            Page: 2 of 2

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                       Additions
        09-04        ACH Credit Professional Fin ACH 6802332461 Credit Offset For Originated Debits                     4,278.71
    Total ACH and Electronic Deposits/Additions                                                                        $4,278.71



    Daily Balances
             Date                    Amount             Date                     Amount               Date                 Amount
             08-31                  16,468.96           09-08                 26,588.09               09-21               23,745.96
             09-01                  25,575.75           09-09                 25,957.95               09-22               22,241.84
             09-03                  29,615.75           09-10                 24,602.34               09-28               20,562.45
             09-04                  33,894.46           09-14                 24,133.59               09-30               20,562.45


    Overdraft Fee Summary

                                                                      Total For                          Total
                                                                     This Period                      Year-to-Date

                 Total Overdraft Fees                                    $0.00                             $0.00

                 Total Returned Item Fees                                $0.00                             $0.00




    Checks

             Check #                    Amount            Date               Check #                       Amount         Date
                 1461                    $420.00          09-01                   1464                     $550.14        09-09
                 1462                    $468.75          09-14                   1465                       $75.00       09-28
                 1463                     $80.00          09-09                   1466                    $1,604.39       09-28
                                                    (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                             Total Checks paid: 6 for -$3,198.28




                                    Member FDIC                                    SBA Preferred Lender
  Case: 20-30604             Doc# 216           Filed: 10/21/20 Entered: 10/21/20 21:01:54                            Page 42 of
                                                            103
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 216        Filed: 10/21/20 Entered: 10/21/20 21:01:54          Page 43 of
                                                        103
                                                                                     September 30, 2020     Page: 1 of 2


                                                                                     Customer Service:
                                                                                     1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            DBA 353 BEL MARIN KEYS
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: August 31, 2020
    This statement: September 30, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                 Account number                             2589    Beginning balance                $14,202.09
                 Low balance                           $17,048.77   Deposits/Additions               $26,660.88
                 Average balance                       $27,145.49   Withdrawals/Subtractions         $23,814.20
                 Interest earned                            $0.00   Ending balance                   $17,048.77




    Other Deposits/ Additions
         Date     Description                                                                            Additions
         09-01    Remote Capture Dep                                                                      7,218.32
         09-02    Remote Capture Dep                                                                      1,133.59
         09-03    Remote Capture Dep                                                                      1,762.98
         09-08    Remote Capture Dep                                                                      3,029.09
         09-08    Remote Capture Dep                                                                      2,035.69
         09-08    Remote Capture Dep                                                                        435.00
         09-09    Remote Capture Dep                                                                      1,741.50
         09-11    Remote Capture Dep                                                                        924.70
         09-11    Remote Capture Dep                                                                        616.47
         09-16    Remote Capture Dep                                                                      1,838.97
         09-22    Remote Capture Dep                                                                        416.41
         09-25    Cash Mgmt Trsfr Cr Ref 2691717l Funds Transfer Frm Dep 4863088839 From Corrected        2,081.03
                  My Error From 390 353
    Total Other Deposits/ Additions                                                                  $23,233.75




                                Member FDIC                              SBA Preferred Lender
  Case: 20-30604          Doc# 216            Filed: 10/21/20 Entered: 10/21/20 21:01:54             Page 44 of
                                                          103
PROFESSIONAL FINANCIAL INVESTORS INC                                                       September 30, 2020              Page: 2 of 2

    ACH and Electronic Payments/Subtractions
        Date         Description                                                                                      Subtractions
        09-22        ACH Debit Pgande Web Online 20200922                                                                    99.95
        09-22        ACH Debit Pgande Web Online 20200922                                                                   365.78
        09-22        ACH Debit Recology Sonoma Web_pay 20200922                                                             510.80
        09-22        ACH Debit Recology Sonoma Web_pay 20200922                                                             510.80
        09-23        ACH Debit Avidbank At Trnsfer At External Transf Er Avidbank Acct 0000111460                        12,851.18
    Total ACH and Electronic Payments/Subtractions                                                                     $14,338.51



    ACH and Electronic Deposits/Additions
        Date         Description                                                                                         Additions
        09-04        ACH Credit Professional Fin ACH 6802332589 Credit Offset For Originated Debits                       1,954.77
        09-21        ACH Credit Horiba Instrumen ACH Pmt 20200918                                                         1,472.36
    Total ACH and Electronic Deposits/Additions                                                                         $3,427.13



    Daily Balances
             Date                    Amount             Date                     Amount               Date                  Amount
             08-31                  14,202.09           09-08                 31,251.80               09-21                33,692.93
             09-01                  21,255.41           09-09                 32,388.30               09-22                32,622.01
             09-02                  22,389.00           09-11                 33,816.08               09-23                19,770.83
             09-03                  24,151.98           09-14                 30,501.60               09-25                21,851.86
             09-04                  26,106.75           09-16                 32,220.57               09-28                17,048.77
                                                                                                      09-30                17,048.77


    Overdraft Fee Summary

                                                                      Total For                          Total
                                                                     This Period                      Year-to-Date

                 Total Overdraft Fees                                    $0.00                             $0.00

                 Total Returned Item Fees                                $0.00                             $0.00




    Checks

             Check #                    Amount            Date               Check #                       Amount           Date
                 1650                   $165.00           09-01                   1655                     $113.39         09-11
                 1651                  $3,063.25          09-14                   1656                     $120.00         09-16
                 1652                   $605.00           09-09                   1657                     $195.00         09-28
                 1653                   $251.23           09-14                   1658                    $4,608.09        09-28
                 1654                   $354.73           09-08
                                                    (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                             Total Checks paid: 9 for -$9,475.69




                                    Member FDIC                                    SBA Preferred Lender
  Case: 20-30604             Doc# 216           Filed: 10/21/20 Entered: 10/21/20 21:01:54                            Page 45 of
                                                            103
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 216        Filed: 10/21/20 Entered: 10/21/20 21:01:54          Page 46 of
                                                        103
                                                                                      September 30, 2020     Page: 1 of 2


                                                                                      Customer Service:
                                                                                      1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            REDWOOD MANOR APARTMENTS
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: August 31, 2020
    This statement: September 30, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                 Account number                             1478     Beginning balance                $13,750.63
                 Low balance                           $13,478.90    Deposits/Additions               $16,235.00
                 Average balance                       $22,848.76    Withdrawals/Subtractions          $9,554.17
                 Interest earned                            $0.00    Ending balance                   $20,431.46




    Other Deposits/ Additions
         Date     Description                                                                             Additions
         09-02    Remote Capture Dep                                                                       4,444.00
         09-03    Remote Capture Dep                                                                       3,945.00
         09-04    Remote Capture Dep                                                                       2,050.00
         09-08    Remote Capture Dep                                                                       4,100.00
    Total Other Deposits/ Additions                                                                   $14,539.00



    ACH and Electronic Payments/Subtractions
         Date     Description                                                                        Subtractions
         09-08    ACH Debit First Foundation Loan Pymt 00000000010163800 First Foundation B Ank            5,595.33
         09-22    ACH Debit Recology Sonoma Web_pay 20200922                                                 440.64
         09-25    ACH Debit Pgande Web Online 20200925                                                       250.69
    Total ACH and Electronic Payments/Subtractions                                                        $6,286.66




                                Member FDIC                               SBA Preferred Lender
  Case: 20-30604          Doc# 216            Filed: 10/21/20 Entered: 10/21/20 21:01:54              Page 47 of
                                                          103
PROFESSIONAL FINANCIAL INVESTORS INC                                                     September 30, 2020           Page: 2 of 2

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                    Additions
        09-02        ACH Credit Sonoma County Co Hap Mo Pmt 8440 20200902                                            1,696.00
    Total ACH and Electronic Deposits/Additions                                                                     $1,696.00



    Daily Balances
             Date                   Amount            Date                     Amount               Date                Amount
             08-31                 13,750.63          09-04                 25,613.90               09-22              22,723.06
             09-01                 13,478.90          09-08                 24,118.57               09-25              22,472.37
             09-02                 19,618.90          09-10                 23,482.70               09-28              21,106.03
             09-03                 23,563.90          09-16                 23,163.70               09-30              20,431.46


    Overdraft Fee Summary

                                                                    Total For                          Total
                                                                   This Period                      Year-to-Date

                 Total Overdraft Fees                                  $0.00                            $0.00

                 Total Returned Item Fees                              $0.00                            $0.00




    Checks

             Check #                   Amount           Date               Check #                      Amount         Date
                 1645                  $271.73          09-01                   1648                    $377.00        09-28
                 1646                  $635.87          09-10                   1649                    $989.34        09-28
                 1647                  $319.00          09-16                  *1651                    $674.57        09-30
                                                  (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                           Total Checks paid: 6 for -$3,267.51




                                   Member FDIC                                   SBA Preferred Lender
  Case: 20-30604            Doc# 216           Filed: 10/21/20 Entered: 10/21/20 21:01:54                          Page 48 of
                                                           103
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 216        Filed: 10/21/20 Entered: 10/21/20 21:01:54          Page 49 of
                                                        103
                                                                                     September 30, 2020     Page: 1 of 2


                                                                                     Customer Service:
                                                                                     1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            390 WOODLAND APARTMENTS
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: August 31, 2020
    This statement: September 30, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                 Account number                             8839    Beginning balance                $31,330.62
                 Low balance                           $37,565.00   Deposits/Additions               $15,883.03
                 Average balance                       $40,996.55   Withdrawals/Subtractions          $9,648.65
                 Interest earned                            $0.00   Ending balance                   $37,565.00




    Other Deposits/ Additions
         Date     Description                                                                            Additions
         09-01    Remote Capture Dep                                                                      1,275.00
         09-03    Remote Capture Dep                                                                      3,536.00
         09-08    Remote Capture Dep                                                                        751.00
         09-25    Cash Mgmt Trsfr Cr Ref 2691704l Funds Transfer Frm Dep 4870586841 From Deposit          2,081.03
                  Correction Req From Fred
    Total Other Deposits/ Additions                                                                      $7,643.03



    ACH and Electronic Payments/Subtractions
         Date     Description                                                                       Subtractions
         09-01    ACH Debit Pgande Web Online 20200901                                                       86.33
         09-03    ACH Debit Marin Water Purchase 20200903                                                   325.20
         09-14    ACH Debit Jpmorgan Chase Loan Draft 200277904 20200914                                  4,151.50
         09-21    ACH Debit Marin Sanitary S Auto Pay 20200921                                              376.96
    Total ACH and Electronic Payments/Subtractions                                                       $4,939.99




                                Member FDIC                              SBA Preferred Lender
  Case: 20-30604          Doc# 216            Filed: 10/21/20 Entered: 10/21/20 21:01:54             Page 50 of
                                                          103
PROFESSIONAL FINANCIAL INVESTORS INC                                                     September 30, 2020             Page: 2 of 2

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                      Additions
        09-01        ACH Credit Marin County Che Ap/Ar 200027034 12114021 8 0501986475                                 8,240.00
    Total ACH and Electronic Deposits/Additions                                                                      $8,240.00



    Other Withdrawals/Subtractions
        Date         Description                                                                                   Subtractions
        09-25        Cash Mgmt Trsfr Dr Ref 2691717l Funds Transfer To Dep 4868162589 From Corrected My                2,081.03
                     Error From 390 353
    Total Other Withdrawals/Subtractions                                                                             $2,081.03



    Daily Balances
             Date                   Amount            Date                     Amount               Date                 Amount
             08-31                 31,330.62          09-10                 43,712.83               09-25               39,164.57
             09-01                 40,759.29          09-14                 39,561.33               09-28               38,213.26
             09-03                 43,970.09          09-15                 39,541.53               09-30               37,565.00
             09-08                 44,361.09          09-21                 39,164.57


    Overdraft Fee Summary

                                                                    Total For                          Total
                                                                   This Period                      Year-to-Date

                 Total Overdraft Fees                                  $0.00                            $0.00

                 Total Returned Item Fees                              $0.00                            $0.00




    Checks

             Check #                   Amount           Date               Check #                      Amount           Date
                 1029                   $360.00         09-08                   1032                    $951.31         09-28
                 1030                    $19.80         09-15                  *1034                    $648.26         09-30
                 1031                   $648.26         09-10
                                                  (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                           Total Checks paid: 5 for -$2,627.63




                                   Member FDIC                                   SBA Preferred Lender
  Case: 20-30604            Doc# 216           Filed: 10/21/20 Entered: 10/21/20 21:01:54                          Page 51 of
                                                           103
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 216        Filed: 10/21/20 Entered: 10/21/20 21:01:54          Page 52 of
                                                        103
                                                                                      September 30, 2020     Page: 1 of 2


                                                                                      Customer Service:
                                                                                      1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            419 PROSPECT DR, SAN RAFAEL
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: August 31, 2020
    This statement: September 30, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                 Account number                             5799     Beginning balance                $18,646.97
                 Low balance                           $27,269.86    Deposits/Additions               $20,320.00
                 Average balance                       $30,953.38    Withdrawals/Subtractions         $11,697.11
                 Interest earned                            $0.00    Ending balance                   $27,269.86




    Other Deposits/ Additions
         Date     Description                                                                             Additions
         09-01    Remote Capture Dep                                                                       7,279.00
         09-04    Remote Capture Dep                                                                       1,495.00
         09-08    Remote Capture Dep                                                                         504.00
         09-10    Remote Capture Dep                                                                         209.00
    Total Other Deposits/ Additions                                                                       $9,487.00



    ACH and Electronic Payments/Subtractions
         Date     Description                                                                        Subtractions
         09-01    ACH Debit Pgande Web Online 20200901                                                        63.25
         09-08    ACH Debit First Foundation Loan Pymt 00000000010159800 First Foundation B Ank            7,167.88
         09-09    ACH Debit Marin Water Purchase 20200909                                                    430.59
         09-21    ACH Debit Marin Sanitary S Auto Pay 20200921                                               568.47
    Total ACH and Electronic Payments/Subtractions                                                        $8,230.19




                                Member FDIC                               SBA Preferred Lender
  Case: 20-30604          Doc# 216            Filed: 10/21/20 Entered: 10/21/20 21:01:54              Page 53 of
                                                          103
PROFESSIONAL FINANCIAL INVESTORS INC                                                       September 30, 2020            Page: 2 of 2

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                       Additions
        09-01        ACH Credit Marin County Che Ap/Ar 200026832 12114021 8 0501986475                                   5,383.00
        09-04        ACH Credit Professional Fi ACH 6802335799 Credit Offset For Originated Debits                       5,450.00
    Total ACH and Electronic Deposits/Additions                                                                       $10,833.00



    Daily Balances
             Date                    Amount             Date                     Amount               Date                 Amount
             08-31                  18,646.97           09-09                 31,096.25               09-21               29,392.88
             09-01                  31,245.72           09-10                 29,976.13               09-28               28,412.20
             09-04                  38,190.72           09-14                 29,961.35               09-30               27,269.86
             09-08                  31,526.84


    Overdraft Fee Summary

                                                                      Total For                          Total
                                                                     This Period                      Year-to-Date

                 Total Overdraft Fees                                    $0.00                             $0.00

                 Total Returned Item Fees                                $0.00                             $0.00




    Checks

             Check #                    Amount             Date              Check #                       Amount         Date
                 1552                     $14.78          09-14                   1554                     $980.68        09-28
                 1553                  $1,329.12          09-10                  *1556                    $1,142.34       09-30
                                                    (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                             Total Checks paid: 4 for -$3,466.92




                                    Member FDIC                                    SBA Preferred Lender
  Case: 20-30604             Doc# 216           Filed: 10/21/20 Entered: 10/21/20 21:01:54                            Page 54 of
                                                            103
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 216        Filed: 10/21/20 Entered: 10/21/20 21:01:54          Page 55 of
                                                        103
Case: 20-30604   Doc# 216   Filed: 10/21/20 Entered: 10/21/20 21:01:54   Page 56 of
                                        103
PROFESSIONAL FINANCIAL INVESTORS INC                                                      September 30, 2020              Page: 2 of 3

    Other Withdrawals/Subtractions
        Date         Description                                                                                     Subtractions
        09-21        Research Charge Stmts 092013-012014                                                                    15.00
    Total Other Withdrawals/Subtractions                                                                                  $15.00



    Daily Balances
             Date                   Amount            Date                     Amount                Date                  Amount
             08-31                 21,544.71          09-10                 44,552.26                09-28                32,243.65
             09-02                 28,381.71          09-18                 44,126.19                09-29                32,189.79
             09-04                 28,965.98          09-21                 32,742.11                09-30                29,864.68
             09-08                 44,876.98


    Overdraft Fee Summary

                                                                    Total For                           Total
                                                                   This Period                       Year-to-Date

                 Total Overdraft Fees                                  $0.00                              $35.00

                 Total Returned Item Fees                              $0.00                              $0.00




    Checks

             Check #                   Amount           Date               Check #                        Amount           Date
                56638                 $663.73           09-04                   56641                    $1,477.47        09-28
                56639                 $324.72           09-10                  *56643                     $478.06         09-30
                56640                $1,847.05          09-30
                                                  (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                            Total Checks paid: 5 for -$4,791.03




                                   Member FDIC                                    SBA Preferred Lender
  Case: 20-30604            Doc# 216           Filed: 10/21/20 Entered: 10/21/20 21:01:54                            Page 57 of
                                                           103
Case: 20-30604   Doc# 216   Filed: 10/21/20 Entered: 10/21/20 21:01:54   Page 58 of
                                        103
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 216        Filed: 10/21/20 Entered: 10/21/20 21:01:54          Page 59 of
                                                        103
Case: 20-30604   Doc# 216   Filed: 10/21/20 Entered: 10/21/20 21:01:54   Page 60 of
                                        103
PROFESSIONAL FINANCIAL INVESTORS INC                                                        September 30, 2020              Page: 2 of 3

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                          Additions
        09-04        ACH Credit Prof Financial ACH 2968023322 Credit Offset For Originated Debits                            125.00
    Total ACH and Electronic Deposits/Additions                                                                            $125.00



    Other Withdrawals/Subtractions
        Date         Description                                                                                       Subtractions
        09-21        Research Charge Stmts 092013-012014                                                                      15.00
    Total Other Withdrawals/Subtractions                                                                                    $15.00



    Daily Balances
             Date                    Amount             Date                     Amount                Date                  Amount
             08-31                  40,992.83           09-10                 61,150.24                09-28                59,680.57
             09-03                  49,967.83           09-14                 61,123.74                09-29                59,626.71
             09-04                  52,329.10           09-21                 61,108.74                09-30                57,783.74
             09-08                  61,444.10           09-24                 60,695.30


    Overdraft Fee Summary

                                                                      Total For                           Total
                                                                     This Period                       Year-to-Date

                 Total Overdraft Fees                                    $0.00                              $0.00

                 Total Returned Item Fees                                $0.00                              $0.00




    Checks

             Check #                    Amount             Date              Check #                        Amount           Date
                51354                   $663.73           09-04                   51358                    $1,581.39        09-30
                51355                  $2,835.00          09-08                   51359                    $1,477.45        09-28
                51356                     $26.50          09-14                  *51361                     $261.58         09-30
                51357                   $293.86           09-10
                                                    (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                              Total Checks paid: 7 for -$7,139.51




                                    Member FDIC                                     SBA Preferred Lender
  Case: 20-30604             Doc# 216           Filed: 10/21/20 Entered: 10/21/20 21:01:54                             Page 61 of
                                                            103
Case: 20-30604   Doc# 216   Filed: 10/21/20 Entered: 10/21/20 21:01:54   Page 62 of
                                        103
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 216        Filed: 10/21/20 Entered: 10/21/20 21:01:54          Page 63 of
                                                        103
                                                                                     September 30, 2020      Page: 1 of 2


                                                                                     Customer Service:
                                                                                     1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            515 B STREET
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: August 31, 2020
    This statement: September 30, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                 Account number                             8278    Beginning balance                $25,892.94
                 Low balance                           $36,936.63   Deposits/Additions               $24,436.00
                 Average balance                       $43,650.37   Withdrawals/Subtractions          $5,604.72
                 Interest earned                            $0.00   Ending balance                   $44,724.22




    Other Deposits/ Additions
         Date     Description                                                                            Additions
         09-01    Remote Capture Dep                                                                      11,425.00
         09-02    Remote Capture Dep                                                                       1,866.00
         09-08    Remote Capture Dep                                                                       2,000.00
         09-09    Remote Capture Dep                                                                         145.00
         09-11    Remote Capture Dep                                                                       4,000.00
         09-21    Remote Capture Dep                                                                       3,000.00
    Total Other Deposits/ Additions                                                                  $22,436.00



    ACH and Electronic Payments/Subtractions
         Date     Description                                                                       Subtractions
         09-01    ACH Debit Pgande Web Online 20200901                                                      381.31
         09-03    ACH Debit Marin Water Purchase 20200903                                                   674.57
         09-21    ACH Debit Marin Sanitary S Auto Pay 20200921                                              433.70
    Total ACH and Electronic Payments/Subtractions                                                       $1,489.58




                                Member FDIC                              SBA Preferred Lender
  Case: 20-30604          Doc# 216            Filed: 10/21/20 Entered: 10/21/20 21:01:54             Page 64 of
                                                          103
PROFESSIONAL FINANCIAL INVESTORS INC                                                       September 30, 2020            Page: 2 of 2

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                       Additions
        09-04        ACH Credit Prof Financial ACH 1680238278 Credit Offset For Originated Debits                       2,000.00
    Total ACH and Electronic Deposits/Additions                                                                        $2,000.00



    Daily Balances
             Date                    Amount             Date                     Amount               Date                 Amount
             08-31                  25,892.94           09-08                 42,128.06               09-14               44,343.21
             09-01                  36,936.63           09-09                 42,273.06               09-21               46,909.51
             09-02                  38,802.63           09-10                 41,015.19               09-28               45,588.26
             09-03                  38,128.06           09-11                 45,015.19               09-30               44,724.22
             09-04                  40,128.06


    Overdraft Fee Summary

                                                                      Total For                          Total
                                                                     This Period                      Year-to-Date

                 Total Overdraft Fees                                    $0.00                             $0.00

                 Total Returned Item Fees                                $0.00                             $0.00




    Checks

             Check #                    Amount             Date              Check #                       Amount         Date
                 1645                   $641.49           09-14                   1648                    $1,321.25       09-28
                 1646                     $30.49          09-14                  *1651                     $864.04        09-30
                 1647                  $1,257.87          09-10
                                                    (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                             Total Checks paid: 5 for -$4,115.14




                                    Member FDIC                                    SBA Preferred Lender
  Case: 20-30604             Doc# 216           Filed: 10/21/20 Entered: 10/21/20 21:01:54                            Page 65 of
                                                            103
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 216        Filed: 10/21/20 Entered: 10/21/20 21:01:54          Page 66 of
                                                        103
Case: 20-30604   Doc# 216   Filed: 10/21/20 Entered: 10/21/20 21:01:54   Page 67 of
                                        103
PROFESSIONAL FINANCIAL INVESTORS INC                                                       September 30, 2020            Page: 2 of 3

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                       Additions
        09-02        ACH Credit Sonoma County Co Hap Mo Pmt 8387 20200902                                               1,317.00
        09-04        ACH Credit Prof Financial ACH 9929613228 Credit Offset For Originated Debits                       4,250.00
    Total ACH and Electronic Deposits/Additions                                                                        $5,567.00



    Daily Balances
             Date                    Amount             Date                     Amount               Date                 Amount
             08-31                  20,262.91           09-10                 29,540.52               09-18               31,339.91
             09-01                  19,954.64           09-11                 29,522.16               09-22               30,591.04
             09-02                  26,616.64           09-14                 29,328.71               09-23               32,691.04
             09-04                  33,041.64           09-16                 29,270.71               09-28               30,521.93
             09-08                  31,056.15           09-17                 29,239.91               09-30               28,828.25


    Overdraft Fee Summary

                                                                      Total For                          Total
                                                                     This Period                      Year-to-Date

                 Total Overdraft Fees                                    $0.00                             $0.00

                 Total Returned Item Fees                                $0.00                             $0.00




    Checks

             Check #                    Amount             Date              Check #                       Amount         Date
                 2043                   $308.27           09-01                   2048                       $58.00       09-16
                 2044                   $138.54           09-14                   2049                     $101.50        09-28
                 2045                     $18.36          09-11                   2050                    $2,067.61       09-28
                 2046                     $54.91          09-14                  *2053                    $1,693.68       09-30
                 2047                  $1,515.63          09-10
                                                    (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                             Total Checks paid: 9 for -$5,956.50




                                    Member FDIC                                    SBA Preferred Lender
  Case: 20-30604             Doc# 216           Filed: 10/21/20 Entered: 10/21/20 21:01:54                            Page 68 of
                                                            103
Case: 20-30604   Doc# 216   Filed: 10/21/20 Entered: 10/21/20 21:01:54   Page 69 of
                                        103
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 216        Filed: 10/21/20 Entered: 10/21/20 21:01:54          Page 70 of
                                                        103
                                                                                    September 30, 2020     Page: 1 of 2


                                                                                    Customer Service:
                                                                                    1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            RAFAEL GARDENS
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: August 31, 2020
    This statement: September 30, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                 Account number                            5643    Beginning balance                 $6,193.91
                 Low balance                           $5,408.13   Deposits/Additions               $22,242.50
                 Average balance                      $14,871.48   Withdrawals/Subtractions         $23,028.28
                 Interest earned                           $0.00   Ending balance                    $5,408.13




    Deposits/Additions
         Date     Description                                                                           Additions
         09-04    Deposit                                                                                  197.50
    Total Additions                                                                                      $197.50



    Other Deposits/ Additions
         Date     Description                                                                           Additions
         09-01    Remote Capture Dep                                                                     3,600.00
         09-03    Remote Capture Dep                                                                     3,450.00
         09-04    Remote Capture Dep                                                                     2,000.00
         09-08    Remote Capture Dep                                                                     6,800.00
         09-16    Remote Capture Dep                                                                     1,750.00
    Total Other Deposits/ Additions                                                                 $17,600.00




                                Member FDIC                             SBA Preferred Lender
  Case: 20-30604            Doc# 216          Filed: 10/21/20 Entered: 10/21/20 21:01:54            Page 71 of
                                                          103
PROFESSIONAL FINANCIAL INVESTORS INC                                                       September 30, 2020              Page: 2 of 2

    ACH and Electronic Payments/Subtractions
        Date         Description                                                                                      Subtractions
        09-01        ACH Debit Pgande Web Online 20200901                                                                   407.72
        09-09        ACH Debit Marin Water Purchase 20200909                                                                345.19
        09-21        ACH Debit Marin Sanitary S Auto Pay 20200921                                                           834.00
    Total ACH and Electronic Payments/Subtractions                                                                      $1,586.91



    ACH and Electronic Deposits/Additions
        Date         Description                                                                                         Additions
        09-04        ACH Credit Professional Fin ACH 6802335643 Credit Offset For Originated Debits                       4,445.00
    Total ACH and Electronic Deposits/Additions                                                                         $4,445.00



    Daily Balances
             Date                    Amount             Date                     Amount               Date                  Amount
             08-31                   6,193.91           09-09                 25,933.50               09-22                 7,930.29
             09-01                   9,386.19           09-10                 23,004.29               09-25                 7,398.70
             09-03                  12,836.19           09-16                 24,754.29               09-28                 5,408.13
             09-04                  19,478.69           09-18                  8,874.29               09-30                 5,408.13
             09-08                  26,278.69           09-21                  8,040.29


    Overdraft Fee Summary

                                                                      Total For                          Total
                                                                     This Period                      Year-to-Date

                 Total Overdraft Fees                                    $0.00                             $35.00

                 Total Returned Item Fees                                $0.00                             $0.00




    Checks

             Check #                    Amount            Date               Check #                       Amount           Date
                 1208                  $2,929.21          09-10                   1211                     $110.00         09-22
                 1209                 $15,880.00          09-18                   1212                    $1,990.57        09-28
                 1210                   $531.59           09-25
                                                    (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                           Total Checks paid: 5 for -$21,441.37




                                    Member FDIC                                    SBA Preferred Lender
  Case: 20-30604             Doc# 216           Filed: 10/21/20 Entered: 10/21/20 21:01:54                            Page 72 of
                                                            103
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 216        Filed: 10/21/20 Entered: 10/21/20 21:01:54          Page 73 of
                                                        103
                                                                                      September 30, 2020     Page: 1 of 2


                                                                                      Customer Service:
                                                                                      1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            1506 VALLEJO AVE
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: August 31, 2020
    This statement: September 30, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                 Account number                             8965     Beginning balance                 $6,180.28
                 Low balance                            $8,318.43    Deposits/Additions               $10,825.00
                 Average balance                       $11,276.03    Withdrawals/Subtractions          $8,686.85
                 Interest earned                            $0.00    Ending balance                    $8,318.43




    Other Deposits/ Additions
         Date     Description                                                                             Additions
         09-02    Remote Capture Dep                                                                       2,800.00
         09-04    Remote Capture Dep                                                                       3,443.00
         09-08    Remote Capture Dep                                                                       1,995.00
    Total Other Deposits/ Additions                                                                       $8,238.00



    ACH and Electronic Payments/Subtractions
         Date     Description                                                                        Subtractions
         09-10    ACH Debit Heritage Bank Transfer Loan Pmt 1578xx                                         5,176.94
         09-14    ACH Debit Nmwd 4158974133 20200914                                                         228.49
         09-22    ACH Debit Pgande Web Online 20200922                                                        22.57
         09-22    ACH Debit Recology Sonoma Web_pay 20200922                                                 293.53
    Total ACH and Electronic Payments/Subtractions                                                        $5,721.53




                                Member FDIC                               SBA Preferred Lender
  Case: 20-30604          Doc# 216            Filed: 10/21/20 Entered: 10/21/20 21:01:54              Page 74 of
                                                          103
PROFESSIONAL FINANCIAL INVESTORS INC                                                     September 30, 2020           Page: 2 of 2

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                    Additions
        09-01        ACH Credit Marin County Che Ap/Ar 200026830 12114021 8 0501986475                               2,587.00
    Total ACH and Electronic Deposits/Additions                                                                     $2,587.00



    Daily Balances
             Date                   Amount            Date                     Amount               Date                Amount
             08-31                  6,180.28          09-08                 17,005.28               09-22              10,042.33
             09-01                  8,767.28          09-10                 10,586.92               09-28               9,269.99
             09-02                 11,567.28          09-14                 10,358.43               09-30               8,318.43
             09-04                 15,010.28


    Overdraft Fee Summary

                                                                    Total For                          Total
                                                                   This Period                      Year-to-Date

                 Total Overdraft Fees                                  $0.00                            $105.00

                 Total Returned Item Fees                              $0.00                             $0.00




    Checks

             Check #                   Amount           Date               Check #                      Amount         Date
                 1388                  $620.71          09-10                   1390                     $772.34       09-28
                 1389                  $620.71          09-10                  *1392                     $951.56       09-30
                                                  (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                           Total Checks paid: 4 for -$2,965.32




                                   Member FDIC                                   SBA Preferred Lender
  Case: 20-30604            Doc# 216           Filed: 10/21/20 Entered: 10/21/20 21:01:54                          Page 75 of
                                                           103
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 216        Filed: 10/21/20 Entered: 10/21/20 21:01:54          Page 76 of
                                                        103
                                                                                      September 30, 2020     Page: 1 of 2


                                                                                      Customer Service:
                                                                                      1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            DBA 16914 SONOMA HIGHWAY
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: August 31, 2020
    This statement: September 30, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                 Account number                             1682     Beginning balance                $38,609.87
                 Low balance                           $39,575.37    Deposits/Additions               $36,862.35
                 Average balance                       $54,728.69    Withdrawals/Subtractions         $30,360.84
                 Interest earned                            $0.00    Ending balance                   $45,111.38




    Other Deposits/ Additions
         Date     Description                                                                             Additions
         09-02    Remote Capture Dep                                                                       9,880.00
         09-03    Remote Capture Dep                                                                       4,195.00
         09-03    Remote Capture Dep                                                                       1,370.00
         09-04    Remote Capture Dep                                                                       6,075.00
         09-08    Remote Capture Dep                                                                       9,873.00
         09-28    Remote Capture Dep                                                                         574.27
         09-28    Remote Capture Dep                                                                         300.08
    Total Other Deposits/ Additions                                                                   $32,267.35



    ACH and Electronic Payments/Subtractions
         Date     Description                                                                        Subtractions
         09-04    ACH Debit Comcast 8155300 450421912 20200904                                                90.01
         09-08    ACH Debit First Foundation Loan Pymt 00000000010138700 First Foundation B Ank           11,949.80
         09-22    ACH Debit Recology Sonoma Web_pay 20200922                                               1,161.43
         09-24    ACH Debit Pgande Web Online 20200924                                                       115.89
         09-30    ACH Debit Valley Of The Mo Billpay 20200930                                              1,929.89
    Total ACH and Electronic Payments/Subtractions                                                    $15,247.02




                                Member FDIC                               SBA Preferred Lender
  Case: 20-30604          Doc# 216            Filed: 10/21/20 Entered: 10/21/20 21:01:54              Page 77 of
                                                          103
PROFESSIONAL FINANCIAL INVESTORS INC                                                     September 30, 2020            Page: 2 of 2

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                     Additions
        09-01        ACH Credit City Santa Rosa Payment 20200901                                                      1,096.00
        09-02        ACH Credit Sonoma County Co Hap Mo Pmt 8429 20200902                                             3,499.00
    Total ACH and Electronic Deposits/Additions                                                                      $4,595.00



    Daily Balances
             Date                   Amount            Date                     Amount               Date                 Amount
             08-31                 38,609.87          09-10                 57,781.02               09-21               54,011.54
             09-01                 39,575.37          09-11                 57,431.06               09-22               50,661.91
             09-02                 52,954.37          09-14                 57,312.39               09-23               50,566.91
             09-03                 58,519.37          09-15                 55,767.39               09-24               50,451.02
             09-04                 63,428.52          09-16                 55,245.39               09-28               48,619.41
             09-08                 59,211.72          09-18                 55,211.54               09-30               45,111.38


    Overdraft Fee Summary

                                                                    Total For                          Total
                                                                   This Period                      Year-to-Date

                 Total Overdraft Fees                                  $0.00                             $0.00

                 Total Returned Item Fees                              $0.00                             $0.00




    Checks

             Check #                   Amount           Date               Check #                       Amount         Date
                 1644                 $130.50           09-01                   1653                       $44.03       09-11
                 1645                $1,075.84          09-04                   1654                     $118.67        09-14
                 1646                 $340.00           09-08                   1655                    $1,430.70       09-10
                 1647                $1,800.00          09-08                   1656                     $522.00        09-16
                 1648                $1,200.00          09-21                   1657                    $2,188.20       09-22
                 1649                   $33.85          09-18                   1658                     $217.50        09-28
                 1650                 $305.93           09-11                   1659                    $2,488.46       09-28
                 1651                $1,545.00          09-15                  *1663                    $1,578.14       09-30
                 1652                   $95.00          09-23
                                                  (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                        Total Checks paid: 17 for -$15,113.82




                                   Member FDIC                                   SBA Preferred Lender
  Case: 20-30604            Doc# 216           Filed: 10/21/20 Entered: 10/21/20 21:01:54                           Page 78 of
                                                           103
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 216        Filed: 10/21/20 Entered: 10/21/20 21:01:54          Page 79 of
                                                        103
Case: 20-30604   Doc# 216   Filed: 10/21/20 Entered: 10/21/20 21:01:54   Page 80 of
                                        103
PROFESSIONAL FINANCIAL INVESTORS INC                                                       September 30, 2020              Page: 2 of 3

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                         Additions
        09-04        ACH Credit Prof Financial ACH 3068023322 Credit Offset For Originated Debits                         8,187.71
    Total ACH and Electronic Deposits/Additions                                                                         $8,187.71



    Other Withdrawals/Subtractions
        Date         Description                                                                                      Subtractions
        09-01        Cash Mgmt Trsfr Dr Ref 2452341l Funds Transfer To Dep 20112763 From Transfer From                  100,000.00
                     To F Und Operations
        09-28        Cash Mgmt Trsfr Dr Ref 2721532l Funds Transfer To Dep 20112763 From Trans To Pfi                    60,000.00
                     Gener Al For Add Funds
    Total Other Withdrawals/Subtractions                                                                              $160,000.00



    Daily Balances
             Date                    Amount             Date                     Amount               Date                  Amount
             08-31                 170,257.16           09-08                 99,344.41               09-22               115,766.14
             09-01                  79,736.55           09-11                 99,013.60               09-28                50,233.78
             09-03                  79,249.53           09-14                 98,121.49               09-29                57,852.36
             09-04                  87,437.24           09-18                120,319.42               09-30                57,852.36


    Overdraft Fee Summary

                                                                      Total For                          Total
                                                                     This Period                      Year-to-Date

                 Total Overdraft Fees                                    $0.00                             $0.00

                 Total Returned Item Fees                                $0.00                             $0.00




    Checks

             Check #                    Amount             Date              Check #                       Amount           Date
                     747               $1,096.80          09-08                    749                    $4,553.28        09-22
                     748                $330.81           09-11                    750                    $5,532.36        09-28
                                                    (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                           Total Checks paid: 4 for -$11,513.25




                                    Member FDIC                                    SBA Preferred Lender
  Case: 20-30604             Doc# 216           Filed: 10/21/20 Entered: 10/21/20 21:01:54                            Page 81 of
                                                            103
Case: 20-30604   Doc# 216   Filed: 10/21/20 Entered: 10/21/20 21:01:54   Page 82 of
                                        103
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 216        Filed: 10/21/20 Entered: 10/21/20 21:01:54          Page 83 of
                                                        103
Case: 20-30604   Doc# 216   Filed: 10/21/20 Entered: 10/21/20 21:01:54   Page 84 of
                                        103
PROFESSIONAL INVESTORS                                                                     September 30, 2020              Page: 2 of 3

        Date         Description                                                                                      Subtractions
        09-04        ACH Debit Pacific Gas & El Payment 20200903                                                            178.19
        09-09        ACH Debit Pgande Web Online 20200909                                                                   113.60
        09-11        ACH Debit Pacific Gas & El Payment 20200910                                                            229.11
        09-14        ACH Debit Comcast Cable 20200914                                                                       153.49
        09-14        ACH Debit Jpmorgan Chase Loan Draft 100028921 20200914                                              19,533.44
    Total ACH and Electronic Payments/Subtractions                                                                     $20,839.32



    ACH and Electronic Deposits/Additions
        Date         Description                                                                                         Additions
        09-04        ACH Credit Prof Financial ACH 3168023322 Credit Offset For Originated Debits                         8,219.94
    Total ACH and Electronic Deposits/Additions                                                                         $8,219.94



    Other Withdrawals/Subtractions
        Date         Description                                                                                      Subtractions
        09-21        Research Charge Stmts 092013-012014                                                                     12.00
    Total Other Withdrawals/Subtractions                                                                                   $12.00



    Daily Balances
             Date                    Amount             Date                     Amount               Date                  Amount
             08-31                  21,116.53           09-09                 42,436.23               09-23                22,595.74
             09-01                  33,868.92           09-11                 42,207.12               09-25                21,186.54
             09-02                  35,115.21           09-14                 28,808.89               09-28                16,446.06
             09-04                  42,549.83           09-21                 22,698.89               09-29                15,716.62
                                                                                                      09-30                15,716.62


    Overdraft Fee Summary

                                                                      Total For                          Total
                                                                     This Period                      Year-to-Date

                 Total Overdraft Fees                                    $0.00                            $105.00

                 Total Returned Item Fees                                $0.00                             $0.00




    Checks

             Check #                    Amount             Date              Check #                       Amount           Date
                 1262                     $90.00          09-01                   1266                     $729.44         09-29
                 1263                   $103.15           09-23                  *1269                    $5,948.00        09-21
                 1264                  $1,409.20          09-25                   1270                    $4,740.48        09-28
                 1265                   $150.00           09-21
                                                    (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                           Total Checks paid: 7 for -$13,170.27




                                    Member FDIC                                    SBA Preferred Lender
  Case: 20-30604             Doc# 216           Filed: 10/21/20 Entered: 10/21/20 21:01:54                            Page 85 of
                                                            103
Case: 20-30604   Doc# 216   Filed: 10/21/20 Entered: 10/21/20 21:01:54   Page 86 of
                                        103
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 216        Filed: 10/21/20 Entered: 10/21/20 21:01:54          Page 87 of
                                                        103
Case: 20-30604   Doc# 216   Filed: 10/21/20 Entered: 10/21/20 21:01:54   Page 88 of
                                        103
PROFESSIONAL INVESTORS                                                                      September 30, 2020            Page: 2 of 3

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                        Additions
        09-01        ACH Credit Marin County Che Ap/Ar 200026831 12114021 8 0501986475                                   1,638.00
        09-04        ACH Credit Prof Financial ACH 6802330575 Credit Offset For Originated Debits                        3,650.00
    Total ACH and Electronic Deposits/Additions                                                                         $5,288.00



    Daily Balances
             Date                    Amount             Date                     Amount                Date                 Amount
             08-31                  14,888.85           09-08                 27,608.85                09-24               26,046.48
             09-01                  16,526.85           09-10                 26,462.75                09-28               26,143.91
             09-02                  16,808.85           09-22                 26,187.20                09-30               25,105.94
             09-04                  23,908.85


    Overdraft Fee Summary

                                                                      Total For                           Total
                                                                     This Period                       Year-to-Date

                 Total Overdraft Fees                                    $0.00                              $0.00

                 Total Returned Item Fees                                $0.00                              $0.00




    Checks

             Check #                    Amount             Date              Check #                        Amount         Date
                50935                  $1,146.10          09-10                  *50938                    $1,037.97       09-30
                50936                   $902.57           09-28
                                                    (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                              Total Checks paid: 3 for -$3,086.64




                                    Member FDIC                                     SBA Preferred Lender
  Case: 20-30604             Doc# 216           Filed: 10/21/20 Entered: 10/21/20 21:01:54                             Page 89 of
                                                            103
Case: 20-30604   Doc# 216   Filed: 10/21/20 Entered: 10/21/20 21:01:54   Page 90 of
                                        103
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 216        Filed: 10/21/20 Entered: 10/21/20 21:01:54          Page 91 of
                                                        103
                                                                                    September 30, 2020     Page: 1 of 2


                                                                                    Customer Service:
                                                                                    1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            7 MERRYDALE ROAD
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: August 31, 2020
    This statement: September 30, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                 Account number                            7177    Beginning balance                $20,901.84
                 Low balance                          $22,811.84   Deposits/Additions               $15,353.50
                 Average balance                      $30,207.13   Withdrawals/Subtractions          $9,597.28
                 Interest earned                           $0.00   Ending balance                   $26,658.06




    Deposits/Additions
         Date     Description                                                                           Additions
         09-04    Deposit                                                                                  203.50
    Total Additions                                                                                      $203.50



    Other Deposits/ Additions
         Date     Description                                                                           Additions
         09-03    Remote Capture Dep                                                                     8,900.00
         09-08    Remote Capture Dep                                                                     2,540.00
         09-08    Remote Capture Dep                                                                     1,800.00
    Total Other Deposits/ Additions                                                                 $13,240.00




                                Member FDIC                             SBA Preferred Lender
  Case: 20-30604            Doc# 216          Filed: 10/21/20 Entered: 10/21/20 21:01:54            Page 92 of
                                                          103
PROFESSIONAL FINANCIAL INVESTORS INC                                                     September 30, 2020             Page: 2 of 2

    ACH and Electronic Payments/Subtractions
        Date         Description                                                                                   Subtractions
        09-08        ACH Debit Red Mortgage7313 Cash C&d 4866807177 20200904                                           4,380.69
        09-10        ACH Debit Marin Water Purchase 20200910                                                             481.83
        09-21        ACH Debit Marin Sanitary S Auto Pay 20200921                                                        520.44
        09-30        ACH Debit Pgande Web Online 20200930                                                                 54.44
    Total ACH and Electronic Payments/Subtractions                                                                   $5,437.40



    ACH and Electronic Deposits/Additions
        Date         Description                                                                                      Additions
        09-01        ACH Credit Marin County Che Ap/Ar 200027054 12114021 8 0501986475                                 1,910.00
    Total ACH and Electronic Deposits/Additions                                                                      $1,910.00



    Daily Balances
             Date                   Amount            Date                     Amount               Date                 Amount
             08-31                 20,901.84          09-04                 31,915.34               09-21               30,333.75
             09-01                 22,811.84          09-08                 31,874.65               09-28               29,538.63
             09-03                 31,711.84          09-10                 30,854.19               09-30               26,658.06


    Overdraft Fee Summary

                                                                    Total For                          Total
                                                                   This Period                      Year-to-Date

                 Total Overdraft Fees                                  $0.00                            $0.00

                 Total Returned Item Fees                              $0.00                            $0.00




    Checks

             Check #                   Amount           Date               Check #                      Amount           Date
                 1459                 $538.63           09-10                   1462                    $749.00         09-30
                 1460                $1,126.00          09-30                  *1464                    $951.13         09-30
                 1461                  $795.12          09-28
                                                  (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                           Total Checks paid: 5 for -$4,159.88




                                   Member FDIC                                   SBA Preferred Lender
  Case: 20-30604            Doc# 216           Filed: 10/21/20 Entered: 10/21/20 21:01:54                          Page 93 of
                                                           103
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 216        Filed: 10/21/20 Entered: 10/21/20 21:01:54          Page 94 of
                                                        103
                                                                                    September 30, 2020     Page: 1 of 2


                                                                                    Customer Service:
                                                                                    1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            D B A NORTH BAY CENTER
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: August 31, 2020
    This statement: September 30, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                 Account number                            6136    Beginning balance                $96,635.97
                 Low balance                          $64,031.53   Deposits/Additions               $98,076.68
                 Average balance                      $82,147.98   Withdrawals/Subtractions        $130,238.50
                 Interest earned                           $0.00   Ending balance                   $64,474.15




    Other Deposits/ Additions
         Date     Description                                                                           Additions
         09-01    Remote Capture Dep                                                                    67,962.53
         09-03    Remote Capture Dep                                                                    20,417.85
    Total Other Deposits/ Additions                                                                 $88,380.38



    ACH and Electronic Payments/Subtractions
         Date     Description                                                                      Subtractions
         09-08    ACH Debit Poppy Bank Trans Pmt 20200905                                               21,287.86
         09-14    ACH Debit Nmwd 4158974133 20200914                                                        94.20
         09-14    ACH Debit Nmwd 4158974133 20200914                                                     1,648.06
         09-15    ACH Debit Pgande Web Online 20200915                                                  12,225.20
         09-22    ACH Debit Recology Sonoma Web_pay 20200922                                               728.34
         09-28    ACH Debit Frontier Online E-bill 20200928                                                118.63
    Total ACH and Electronic Payments/Subtractions                                                  $36,102.29




                                Member FDIC                             SBA Preferred Lender
  Case: 20-30604          Doc# 216            Filed: 10/21/20 Entered: 10/21/20 21:01:54            Page 95 of
                                                          103
PROFESSIONAL FINANCIAL INVESTORS INC                                                       September 30, 2020              Page: 2 of 2

    ACH and Electronic Deposits/Additions
        Date         Description                                                                                         Additions
        09-02        ACH Credit Stripe Transfer St-l9n4h1i6l2y5 20200902                                                    597.22
        09-03        ACH Credit Stripe Transfer St-l2c5e4s8b9h9 20200903                                                     23.97
        09-04        ACH Credit Prof Financial ACH 6802336136 Credit Offset For Originated Debits                         5,330.77
        09-10        ACH Credit Stripe Transfer St-z3t2t9x6m5i6 20200910                                                    999.23
        09-10        ACH Credit Stripe Transfer St-n9t7z8g8d9r2 20200910                                                     48.25
        09-11        ACH Credit Stripe Transfer St-a7p6o8w0q4k5 20200911                                                    107.32
        09-14        ACH Credit Stripe Transfer St-b5z7s7k9n3r1 20200914                                                     48.25
        09-16        ACH Credit Stripe Transfer St-m5f4o4r5a7q2 20200916                                                    606.57
        09-17        ACH Credit Stripe Transfer St-c1c7b6l1a9e5 20200917                                                    421.78
        09-21        ACH Credit Stripe Transfer St-y6d2a8j5q6d6 20200921                                                    179.33
        09-24        ACH Credit Stripe Transfer St-b7h3q7f1s6a6 20200924                                                    101.65
        09-28        ACH Credit Stripe Transfer St-b1q7t9o4k1i8 20200928                                                    479.74
        09-30        ACH Credit Stripe Transfer St-j7p7p4e8c5f7 20200930                                                    752.22
    Total ACH and Electronic Deposits/Additions                                                                         $9,696.30



    Other Withdrawals/Subtractions
        Date         Description                                                                                      Subtractions
        09-01        Cash Mgmt Trsfr Dr Ref 2452345l Funds Transfer To Dep 20112763 From Transfer To                     80,000.00
                     Fund O Perations
    Total Other Withdrawals/Subtractions                                                                               $80,000.00



    Daily Balances
             Date                    Amount             Date                     Amount               Date                  Amount
             08-31                  96,635.97           09-09                 86,727.88               09-17                73,393.82
             09-01                  84,223.50           09-10                 86,177.36               09-21                73,573.15
             09-02                  84,820.72           09-11                 86,284.68               09-22                72,844.81
             09-03                 105,262.54           09-14                 84,590.67               09-24                72,946.46
             09-04                 110,593.31           09-15                 72,365.47               09-28                64,031.53
             09-08                  88,910.82           09-16                 72,972.04               09-30                64,474.15


    Overdraft Fee Summary

                                                                      Total For                          Total
                                                                     This Period                      Year-to-Date

                 Total Overdraft Fees                                    $0.00                             $0.00

                 Total Returned Item Fees                                $0.00                             $0.00




    Checks

             Check #                    Amount             Date              Check #                       Amount           Date
                 2040                   $375.00           09-01                   2045                     $394.63         09-08
                 2041                   $555.00           09-10                   2046                     $838.00         09-10
                 2042                   $205.00           09-10                   2047                     $165.00         09-28
                 2043                  $2,069.50          09-09                  *2049                    $9,111.04        09-28
                 2044                   $113.44           09-09                   2050                     $309.60         09-30
                                                    (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                          Total Checks paid: 10 for -$14,136.21


                                    Member FDIC                                    SBA Preferred Lender
  Case: 20-30604             Doc# 216           Filed: 10/21/20 Entered: 10/21/20 21:01:54                            Page 96 of
                                                            103
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
       Case: 20-30604       Doc# 216        Filed: 10/21/20 Entered: 10/21/20 21:01:54          Page 97 of
                                                        103
                                                                                      September 30, 2020     Page: 1 of 2


                                                                                      Customer Service:
                                                                                      1-866-486-7782
            PROFESSIONAL FINANCIAL INVESTORS INC
            SANTALAND
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: August 31, 2020
    This statement: September 30, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                 Account number                               7823   Beginning balance                   $167.09
                 Low balance                            -$6,395.61   Deposits/Additions                $18,562.70
                 Average balance                         $1,976.01   Withdrawals/Subtractions          $16,211.76
                 Interest earned                             $0.00   Ending balance                     $2,518.03




    Other Deposits/ Additions
         Date     Description                                                                             Additions
         09-15    Return Item Five Star Bank Loan Pmt 20200915                                             6,562.70
         09-16    Cash Mgmt Trsfr Cr Ref 2601143l Funds Transfer Frm Dep 20112763 From Transfer For        7,000.00
                  Mortg Age
         09-18    Cash Mgmt Trsfr Cr Ref 2621519l Funds Transfer Frm Dep 20112763 From Additional          2,000.00
                  Funding For Acct
         09-29    Cash Mgmt Trsfr Cr Ref 2732040l Funds Transfer Frm Dep 20112763 From Trans To            3,000.00
                  Replenish Account
    Total Other Deposits/ Additions                                                                    $18,562.70



    ACH and Electronic Payments/Subtractions
         Date     Description                                                                         Subtractions
         09-15    ACH Debit Five Star Bank Loan Pmt 20200915                                               6,562.70
         09-18    ACH Debit Pgande Web Online 20200918                                                       563.00
         09-21    ACH Debit Five Star Bank 12303795 20200918                                               6,562.70
         09-22    ACH Debit Recology Sonoma Web_pay 20200922                                                 293.53
    Total ACH and Electronic Payments/Subtractions                                                     $13,981.93




                                Member FDIC                               SBA Preferred Lender
  Case: 20-30604          Doc# 216            Filed: 10/21/20 Entered: 10/21/20 21:01:54              Page 98 of
                                                          103
PROFESSIONAL FINANCIAL INVESTORS INC                                                    September 30, 2020             Page: 2 of 2

    Other Withdrawals/Subtractions
        Date         Description                                                                                  Subtractions
        09-15        NSF Fee For Return Of ACH Debit 121143030000001                                                     35.00
        09-28        Overdraft Fee For Overdraft Check #  1009                                                           35.00
    Total Other Withdrawals/Subtractions                                                                               $70.00



    Daily Balances
             Date                   Amount            Date                   Amount                Date                 Amount
             08-31                    167.09          09-18                  8,569.09              09-28                 -481.97
             09-15                    132.09          09-21                  2,006.39              09-29                2,518.03
             09-16                  7,132.09          09-22                  1,712.86              09-30                2,518.03


    Overdraft Fee Summary

                                                                    Total For                         Total
                                                                   This Period                     Year-to-Date

                 Total Overdraft Fees                                  $35.00                          $140.00

                 Total Returned Item Fees                              $35.00                          $35.00




    Checks

             Check #                   Amount           Date
                 1009                $2,159.83          09-28
                                                  (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                          Total Checks paid: 1 for -$2,159.83




                                   Member FDIC                                  SBA Preferred Lender
  Case: 20-30604            Doc# 216           Filed: 10/21/20 Entered: 10/21/20 21:01:54                         Page 99 of
                                                           103
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
        Case: 20-30604       Doc# 216           Filed: 10/21/20 Entered: 10/21/20 21:01:54      Page 100
                                                           of 103
                                                                                        September 30, 2020     Page: 1 of 2


                                                                                        Customer Service:
                                                                                        1-866-486-7782
            THREE FIFTY IGNACIO CONDOMINIUM ASSOC
            350 IGNACIO BLVD SUITE 300
            NOVATO CA 94949-7202




    Last statement: August 31, 2020
    This statement: September 30, 2020


  Umpqua Bank Rules & Regulations updates go into effect 7-1-2020. This update mainly includes
  changes to Umpqua Bank's Funds Availability Policy. Next business day funds availability has
  increased to $225, if there is a hold on a check. For more info, and to review other changes, you may
  request a copy by calling us at 1-866-486-7782 or visiting umpquabank.com/disclosures.

ANALYZED BUSINESS CHECKING


                 Account number                               6163     Beginning balance                $58,542.39
                 Low balance                             $46,365.78    Deposits/Additions                 $782.00
                 Average balance                         $53,521.51    Withdrawals/Subtractions         $12,958.61
                 Interest earned                              $0.00    Ending balance                   $46,365.78




    ACH and Electronic Payments/Subtractions
         Date     Description                                                                          Subtractions
         09-10    ACH Debit Comcast 8155300 130520018 20200910                                                 219.63
         09-22    ACH Debit Pgande Web Online 20200922                                                          57.89
         09-22    ACH Debit Pgande Web Online 20200922                                                         147.05
         09-22    ACH Debit Pgande Web Online 20200922                                                         216.66
         09-22    ACH Debit Pgande Web Online 20200922                                                       2,566.12
         09-29    ACH Debit Comcast 8155300 130785918 20200929                                                 110.54
    Total ACH and Electronic Payments/Subtractions                                                          $3,317.89



    ACH and Electronic Deposits/Additions
         Date     Description                                                                               Additions
         09-04    ACH Credit Professional Fin ACH 2048006163 Credit Offset For Originated Debits               782.00
    Total ACH and Electronic Deposits/Additions                                                              $782.00




                                Member FDIC                                 SBA Preferred Lender
   Case: 20-30604          Doc# 216           Filed: 10/21/20 Entered: 10/21/20 21:01:54                Page 101
                                                         of 103
THREE FIFTY IGNACIO CONDOMINIUM ASSOC                                                  September 30, 2020           Page: 2 of 2

    Daily Balances
             Date               Amount              Date                     Amount               Date                Amount
             08-31             58,542.39            09-08                 54,876.58               09-22              50,684.19
             09-01             58,482.39            09-09                 54,144.93               09-28              46,476.32
             09-02             57,804.58            09-10                 53,806.91               09-29              46,365.78
             09-04             58,586.58            09-16                 53,671.91               09-30              46,365.78


    Overdraft Fee Summary

                                                                  Total For                          Total
                                                                 This Period                      Year-to-Date

                 Total Overdraft Fees                                $0.00                             $0.00

                 Total Returned Item Fees                            $0.00                             $0.00




    Checks

             Check #               Amount             Date               Check #                       Amount        Date
                  566             $677.81             09-02                    573                       $18.39      09-10
                 *570               $60.00            09-01                   *575                     $100.00       09-10
                  571             $731.65             09-09                    576                     $135.00       09-16
                  572            $3,710.00            09-08                    577                    $4,207.87      09-28
                                                (* Skip in check sequence, R-Check has been returned, + Electronified check))
                                                                                         Total Checks paid: 8 for -$9,640.72




                               Member FDIC                                     SBA Preferred Lender
   Case: 20-30604        Doc# 216            Filed: 10/21/20 Entered: 10/21/20 21:01:54                           Page 102
                                                        of 103
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS

Call us at 1-866-486-7782 or write us at Umpqua Bank, P.O. Box 19243, Spokane, WA 99219, as soon as you
can if you think you statement or receipt is wrong or if you need more information about a transfer on the
statement or receipt. We must hear from you no later than 60 days after we send you the FIRST statement on
which the error or problem appears.

    (1) Tell us your name and account number (if any).

    (2) Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
       believe there is an error or why you need more information.

    (3) Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business
days.

We will determine whether an error occurred within 10 business days after we hear from you and will correct any
error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your account within 10 business days for the amount you think is in
error, so that you will have the use of the money during the time it takes us to complete our investigation. If we
ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not
credit your account.

For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to
investigate your complaint or question. For new accounts, we may take up to 20 business days to credit your
account for the amount you think is in error.

We will tell you the results within three business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation.

You may ask for copies of the documents that we used in our investigation.




                                  Member FDIC                         SBA Preferred Lender
        Case: 20-30604       Doc# 216           Filed: 10/21/20 Entered: 10/21/20 21:01:54      Page 103
                                                           of 103
